COMBINED PROXY STATEMENT AND PROSPECTUS FOR THE REORGANIZATION OF SGA Global Growth Fund a series of Investment Managers Series Trust 803 W. Michigan Street Milwaukee, Wisconsin 53233 1-888-988-8SGA (8742) INTO American Beacon SGA Global Growth Fund a series of American Beacon Funds 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 1-800-658-5811 And STATEMENT OF ADDITIONAL INFORMATION TO COMBINED PROXY STATEMENT AND PROSPECTUS September 16, 2013 INVESTMENT MANAGERS SERIES TRUST SGA Global Growth Fund 803 W. Michigan Street Milwaukee, Wisconsin 53233 September 16, 2013 To the Shareholders: We are pleased to announce that the SGA Global Growth Fund (the “SGA Fund”), a series of Investment Managers Series Trust (the “Trust”), is proposing to reorganize into the American Beacon SGA Global Growth Fund (the “AB Fund”), a newly created series of American Beacon Funds (the “AB Trust”).The AB Fund is designed to be substantially similar from an investment perspective to the SGA Fund. A Special Meeting of Shareholders of the SGA Fund is to be held at 2:00 p.m. Eastern time on September 27, 2013, at 301 Tresser Boulevard, Suite 1310, Stamford, CT 06901, where you will be asked to vote on the proposal to reorganize the SGA Fund into the AB Fund.A Combined Proxy Statement and Prospectus (the “Proxy Statement”) regarding the meeting, a proxy card for your vote at the meeting and a postage-prepaid FedEx envelope in which to return your proxy card are enclosed. You may also submit your vote via fax at 781-633-4036. The primary purpose of the reorganization transaction (the “Reorganization”) is to move the SGA Fund to the American Beacon Family of Funds.The Reorganization will shift management oversight responsibility for the SGA Fund to American Beacon Advisors, Inc. (the “Manager”) while retaining Sustainable Growth Advisers, LP, the investment adviser of the SGA Fund, as the sub-adviser to the AB Fund (“SGA” or the “Sub-Adviser”).In this capacity, SGA will continue to make day-to-day investment decisions for the Fund. The Manager is an experienced provider of investment advisory services to institutional and retail investors, with approximately $22 billion in mutual fund and $50 billion in overall assets under management.Since 1986, the Manager has offered a variety of services and products, including corporate cash management, separate account management, and mutual funds.The Reorganization has the potential to expand the SGA Fund’s presence in more distribution channels, increase its asset base and lower operating expenses as a percentage of assets. By engaging SGA as the sub-adviser to the AB Fund, there will be a continuity of the portfolio management team that has been responsible for the SGA Fund’s performance record since its inception on December 31, 2010.In particular, the portfolio managers of the Sub-Adviser who are primarily responsible for the day-to-day portfolio management of the SGA Fund will remain the same. The Reorganization is expected to result in a decrease from the SGA Fund’s overall gross expense ratio and net expense ratio through May 30, 2015, and for as long as the Manager chooses to reduce and/or reimburse expenses to maintain the AB Fund’s net expenses at less than the SGA Fund’s current expense limit of 1.75%.However, the AB Fund’s net expenses would increase after May 30, 2015, and for so long thereafter, if the Manager does not continue to reduce and/or reimburse expenses to maintain the Fund’s net expense ratio at less than 1.75% (unless the assets of the Fund increased enough to result in a sufficient decrease in the AB Fund’s gross expenses).The Reorganization will also result in a decrease in the advisory fees payable by the AB Fund as compared to the advisory fees that are currently paid by the SGA Fund. If SGA Fund shareholders approve the Reorganization, it will take effect on or about October 4, 2013.At that time, the SGA shares you currently own would, in effect, be exchanged on a tax-free basis for Institutional Class shares of the AB Fund with the same aggregate value, as follows: SGA Global Growth Fund à American Beacon SGA Global Growth Fund Shares à Institutional Class Shares No sales loads, commissions or other transactional fees will be imposed on shareholders in connection with the tax-free exchange of their shares. The Board of Trustees of the Trust unanimously recommends that the shareholders of the SGA Fund vote in favor of the proposed Reorganization. Detailed information about the proposal is contained in the enclosed materials.Whether or not you plan to attend the meeting in person, we need your vote.Once you have decided how you will vote, please promptly complete, sign, date and return the enclosed proxy card in the postage-prepaid FedEx envelope or you may submit your vote via fax at 781-633-4036.If you have any questions regarding the proposal to be voted on, please do not hesitate to call (888) 988-8742. Your vote is very important to us. Thank you for your response and for your continued investment in the SGA Global Growth Fund. Respectfully, /s/ George P. Fraise George P. Fraise Principal Sustainable Growth Advisers, LP INVESTMENT MANAGERS SERIES TRUST SGA Global Growth Fund 803 W. Michigan Street Milwaukee, Wisconsin 53233 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD SEPTEMBER 27, 2013. To the Shareholders of the SGA Global Growth Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Special Meeting”) of the SGA Global Growth Fund (the “SGA Fund”), a series of Investment Managers Series Trust, is to be held at 2:00 p.m. Eastern time on September 27, 2013, at 301 Tresser Boulevard, Suite 1310, Stamford, CT 06901. The Special Meeting is being held to consider an Agreement and Plan of Reorganization and Termination (the “Plan”) providing for the transfer of all of the assets of the SGA Fund to the American Beacon SGA Global Growth Fund (the “AB Fund”), a newly created series of American Beacon Funds.The transfer effectively would be (a) an exchange of your shares of the SGA Fund for Institutional Class shares of the AB Fund, which would be distributed pro rata by the SGA Fund to the holders of its shares in complete liquidation of the SGA Fund, and (b)the AB Fund’s assumption of all of the liabilities of the SGA Fund, as follows: SGA Global Growth Fund à American Beacon SGA Global Growth Fund Shares à Institutional Class Shares Those present and the appointed proxies also will transact such other business, if any, as may properly come before the Special Meeting or any adjournments or postponements thereof. Holders of record of the shares of beneficial interest in the SGA Fund as of the close of business on September 4, 2013, are entitled to vote at the Special Meeting or any adjournments or postponements thereof. If the necessary quorum to transact business or the vote required to approve any proposal is not obtained at the Special Meeting or if quorum is obtained but sufficient votes required to approve the Plan are not obtained, the persons named as proxies on the enclosed proxy card may propose one or more adjournments of the Special Meeting to permit, in accordance with applicable law, further solicitation of proxies with respect to the proposal. The persons designated as proxies may use their discretionary authority to vote as instructed by management of the SGA Fund on questions of adjournment and on any other proposals raised at the Special Meeting to the extent permitted by the proxy rules of the Securities and Exchange Commission (the “SEC”), including proposals for which timely notice was not received, as set forth in the SEC’s proxy rules. By order of the Board of Trustees, /s/ Joy Ausili Joy Ausili, Secretary September 16, 2013 Important Notice Regarding the Availability of Proxy Materials for the Special Meeting of Shareholders to be Held on September 27, 2013, or any adjournment or postponement thereof.This Notice and the attached Combined Proxy Statement and Prospectus are available on the internet at www.sgafunds.com.On this website, you will be able to access the Notice, the Combined Proxy Statement and Prospectus, any accompanying materials and any amendments or supplements to the foregoing material that are required to be furnished to shareholders.We encourage you to access and review all of the important information contained in the proxy materials before voting. IMPORTANT — We urge you to sign and date the enclosed proxy card and return it via fax at 781-633-4036 or in the enclosed FedEx envelope, which requires no postage and is intended for your convenience. Your prompt vote may save the SGA Fund the necessity of further solicitations to ensure a quorum at the Special Meeting. If you can attend the Special Meeting and wish to vote your shares in person at that time, you will be able to do so. INVESTMENT MANAGERS SERIES TRUST SGA Global Growth Fund 803 W. Michigan Street Milwaukee, Wisconsin 53233 QUESTIONS AND ANSWERS YOUR VOTE IS VERY IMPORTANT! Dated: September 16, 2013 Question:What is this document and why did you send it to me? Answer:The attached Combined Proxy Statement and Prospectus is a proxy statement for the SGA Global Growth Fund (the “SGA Fund”), a series of Investment Managers Series Trust (the “Trust”), and a prospectus for the Institutional Class shares of a newly created series of American Beacon Funds (the “AB Trust”), the American Beacon SGA Global Growth Fund (the “AB Fund”) (collectively, the “Proxy Statement”).The purposes of the Proxy Statement are to (1) solicit votes from shareholders of the SGA Fund to approve the proposed reorganization of the SGA Fund into the AB Fund (the “Reorganization”), as described in the Agreement and Plan of Reorganization and Termination between the Trust and the AB Trust (the “Plan”), the form of which is attached to the Proxy Statement as Appendix A, and (2)provide information regarding the Institutional Class shares of the AB Fund. The Proxy Statement contains information that shareholders of the SGA Fund should know before voting on the Reorganization.The Proxy Statement should be retained for future reference. Question:What is the purpose of the Reorganization? Answer:The primary purpose of the Reorganization is to move the SGA Fund to the American Beacon Family of Funds.Reconstituting the SGA Fund as a series of the AB Trust has the potential to (a) expand the SGA Fund’s presence in more distribution channels, (b)increase its asset base, and (c) lower operating expenses as a percentage of assets.The Reorganization is expected to result in a decrease from the SGA Fund’s overall gross expense ratio and net expense ratio through May 30, 2015, and for so long as American Beacon Advisors, Inc. (the “Manager”) chooses to reduce and/or reimburse expenses to maintain the AB Fund’s net expenses at less than the SA Fund’s current expense limit of 1.75%.However, the AB Fund’s net expenses would increase after May 30, 2015, and for so long thereafter, if the Manager does not continue to reduce and/or reimburse expenses to maintain the Fund’s net expense ratio at less than 1.75% (unless the assets of the Fund increased enough to result in a sufficient decrease in the AB Fund’s gross expenses).The Reorganization will also result in a decrease in the advisory fees payable by the AB Fund as compared to the advisory fees that are currently paid by the SGA Fund.Sustainable Growth Advisers, LP (“SGA”), the current adviser to the SGA Fund, recommends that the SGA Fund be reorganized as a series of the AB Trust. Question:How will the Reorganization work? Answer:In order to reconstitute the SGA Fund as a series of the AB Trust, a similar fund, referred to as the “AB Fund,” has been created as a new series of the AB Trust.If shareholders of the SGA Fund approve the Plan, the SGA Fund will transfer all of its assets to the AB Fund in return for shares of the AB Fund and the AB Fund’s assumption of the SGA Fund’s liabilities.The SGA Fund will then distribute the shares it receives from the AB Fund to shareholders.Existing shareholders of the SGA Fund’s shares will become shareholders of the AB Fund’s Institutional Class shares, and immediately after the Reorganization each shareholder will hold the same number of Institutional Class shares of the AB Fund, with the same net asset value per share and total value, as the shares of the SGA Fund that the shareholder held immediately prior to the Reorganization.Subsequently, the SGA Fund will be liquidated. Please refer to the Proxy Statement for a detailed explanation of the proposal.If the Plan is approved by shareholders of the SGA Fund at the Special Meeting of Shareholders (the “Special Meeting”), the Reorganization presently is expected to be effective on or about October 4, 2013. Question:How will the Reorganization affect me as a shareholder? Answer:You will become a shareholder of the AB Fund.The shares of the AB Fund that you receive will have a total net asset value equal to the total net asset value of the shares you hold in the SGA Fund as of the closing date of the Reorganization.The Reorganization will not affect the value of your investment at the time of the Reorganization. The Reorganization is expected to be tax-free to the SGA Fund and its shareholders. The Reorganization will shift management oversight responsibility for the SGA Fund from SGA to the Manager.By engaging SGA (the “Sub-Adviser”), the current adviser to the SGA Fund, the Manager will provide continuity of the portfolio management team that has been responsible for the SGA Fund’s performance record since the inception of the SGA Fund on December 31, 2010.The portfolio managers of the Sub-Adviser who are primarily responsible for the day-to-day portfolio management of the SGA Fund will remain the same.The investment objective of the AB Fund will be identical, and the investment strategies of the AB Fund will be substantially similar, to those of the SGA Fund.The AB Fund’s investment limitations also are substantially similar to those of the SGA Fund; however, the investment limitations have been updated by the AB Fund to align with the limitations with those of other funds in the American Beacon Family of Funds. The Reorganization will affect other services currently provided to the SGA Fund.Foreside Fund Services, LLC (the “Distributor”) will be the distributor and principal underwriter of the AB Fund’s shares; IMST Distributors, LLC, a wholly-owned subsidiary of the Distributor, currently serves as the distributor and principal underwriter of the SGA Fund’s shares.The AB Trust will engage State Street Bank and Trust Co. (“State Street”) as the AB Fund’s custodian 2 and accounting agent; UMB Bank, n.a., currently serves as the custodian for the SGA Fund.UMB Fund Services, Inc. (“UMBFS”) currently serves as the SGA Fund’s transfer agent and fund accountant, and Mutual Fund Administration Corporation and UMBFS currently serve as the SGA Fund’s co-administrators.The AB Trust will engage Boston Financial Data Services, a State Street affiliate, as the AB Fund’s transfer agent, and the Manager will provide administration services for the AB Fund. The Reorganization will move the assets of the SGA Fund from the Trust, which is a Delaware statutory trust, to the AB Fund, a series of the AB Trust, which is a Massachusetts business trust.As a result of the Reorganization, the AB Fund will operate under the supervision of the AB Trust’s Board of Trustees.Please refer to the section in the Proxy Statement entitled “Comparison of Forms of Organization and Shareholder Rights” for more information about the differences between the Trust and the AB Trust. Question:Who will manage the AB Fund? Answer:The Manager will be responsible for overseeing the management of the AB Fund, and the portfolio managers of the Sub-Adviser who are primarily responsible for the day-to-day portfolio management of the SGA Fund will continue to manage the portfolio of the AB Fund. The Manager is an experienced provider of investment advisory services to institutional and retail investors, with approximately $22 billion mutual fund and $50 billion overall assets under management.Since 1986, the Manager has offered a variety of services and products, including corporate cash management, separate account management, and mutual funds.The Manager serves retail clients as well as defined benefit plans, defined contribution plans, foundations, endowments, corporations, and other institutional investors. There are currently 25 series of the AB Trust. The American Beacon Family of Funds advised by the Manager currently includes international and domestic equity portfolios spanning a variety of longer-range investment strategies through balanced portfolios, as well as short-term investment options such as bond funds and money market funds. The Sub-Adviser is a Delaware limited partnership. The Sub-Adviser was established in 2003 and had approximately $5.3 billion of assets under management as of June 30, 2013. Question:How will the Reorganization affect the fees and expenses I pay as a shareholder of the SGA Fund? Answer:The Reorganization is expected to result in a decrease in the overall gross expense ratio and net expense ratio through May 30, 2015, and a decrease in the advisory fees payable by the AB Fund, as compared to the advisory fees that are currently paid by the SGA Fund.The operating expenses of the shares of the SGA Fund based on its assets for the semi-annual period ended March 31, 2013 are 9.44% of its average daily net assets before the limitation on expenses.The projected total annual operating expenses for the Institutional Class shares of the AB Fund, based on the same asset levels, are 6.67% of the AB Fund’s average daily net assets before the limitation on expenses.SGA has contractually agreed to limit SGA Fund expenses through January 31, 2023, to the extent that its total annual operating expenses exceed an annual 3 rate of 1.75%,excluding taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses, expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation expenses. The Manager has contractually agreed to limit AB Fund expenses through May 30, 2015, to the extent that total annual fund operating expenses of the Institutional Class shares exceed the annual rate of 0.98%, excluding taxes, brokerage commissions, acquired fund fees and expenses and other extraordinary expenses such as litigation.The Reorganization is therefore expected to result in a decrease from the SGA Fund’s net expense ratio through May 30, 2015, and for so long as the Manager chooses to reduce and/or reimburse expenses to maintain the AB Fund’s net expenses at less than the SGA Fund’s current expense limit of 1.75%.However, the AB Fund’s net expenses would increase after May 30, 2015, and for so long thereafter, if the Manager does not continue to reduce and/or reimburse expenses to maintain the Fund’s net expense ratio at less than 1.75% (unless the assets of the Fund increased enough to result in a sufficient decrease in the AB Fund’s gross expenses).The Reorganization will also result in a decrease in the advisory fees payable by the AB Fund, as compared to the advisory fees that are currently paid by the SGA Fund, as the SGA Fund currently pays an advisory fee of 1.00% of the SGA Fund’s average daily net assets and the AB Fund will pay an advisory fee of 0.50% of the AB Fund’s average daily net assets. Question:Will the Reorganization result in any taxes? Answer:We expect that neither the SGA Fund nor its shareholders will recognize any gain or loss for federal income tax purposes as a direct result of the Reorganization, and the Trust and the AB Trust expect to receive a tax opinion confirming this position. Shareholders should consult their own tax advisers about possible state and local tax consequences of the Reorganization, if any, because the information about tax consequences in this document relates only to the federal income tax consequences of the Reorganization. Question:Will I be charged a sales charge or contingent deferred sales charge (CDSC) as a result of the Reorganization? Answer:No sales loads, commissions or other transactional fees will be imposed on shareholders in connection with the Reorganization. Question:Why do I need to vote? Answer:Your vote is needed to ensure that a quorum and sufficient votes are present at the Special Meeting so that the proposal can be acted upon. Your immediate response on the enclosed Proxy Card will help prevent the need for any further solicitations for a shareholder vote, which will result in additional expenses.Your vote is very important to us regardless of the number of shares you own. 4 Question:How does the Trust’s Board of Trustees recommend that I vote? Answer:After careful consideration and upon recommendation of SGA, the Trust’s Board of Trustees unanimously recommends that shareholders vote “FOR” the Plan. Question:Who is paying for expenses related to the Special Meeting and the Reorganization? Answer:The Manager and SGA will pay all direct costs relating to the Reorganization, including the costs relating to the Special Meeting and the Proxy Statement.The SGA Fund will not incur any expenses in connection with the Reorganization.Expenses relating to the Reorganization are estimated to be approximately $150,000. Question:What will happen if the Plan is not approved by shareholders? Answer:If shareholders of the SGA Fund do not approve the Plan, the SGA Fund will not be reorganized into the AB Fund and the Trust’s Board of Trustees will meet to consider other alternatives. Question:How do I vote my shares? Answer:You can vote your shares via fax or by using the enclosed return FedEx envelope by following the instructions on the enclosed proxy card. Question:Who do I call if I have questions? Answer:If you have any questions about the proposal or the proxy card, please do not hesitate to call SGA Client Services at (888) 988-8742. 5 COMBINED PROXY STATEMENT AND PROSPECTUS September 16, 2013 FOR THE REORGANIZATION OF SGA Global Growth Fund a series of Investment Managers Series Trust 803 W. Michigan Street Milwaukee, Wisconsin 53233 1-888-988-8SGA (8742) INTO American Beacon SGA Global Growth Fund, a series of American Beacon Funds 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 1-800-658-5811 This Combined Proxy Statement and Prospectus (the “Proxy Statement”) is being sent to you in connection with the solicitation of proxies by the Board of Trustees (the “Board”) of Investment Managers Series Trust (the “Trust”) for use at a Special Meeting of Shareholders (the “Special Meeting”) of the SGA Global Growth Fund, a series of the Trust (the “SGA Fund”), managed by Sustainable Growth Advisers, LP (“SGA”), at the principal executive offices of SGA located at 301 Tresser Boulevard, Suite 1301, Stamford, CT 06901 on September 27, 2013, at 2:00 p.m. Eastern time.At the Special Meeting, shareholders of the SGA Fund will be asked: 1.To approve an Agreement and Plan of Reorganization and Termination (the “Plan”) providing for the transfer of all of the assets of the SGA Fund to the American Beacon SGA Global Growth Fund (the “AB Fund”), a newly created series of American Beacon Funds (the “AB Trust”), in exchange for: (a) Institutional Class shares of the AB Fund equal in number and value to the SGA Fund’s shares, which will be distributed pro rata by the SGA Fund to the holders of its shares in complete liquidation of the SGA Fund as follows: SGA Global Growth Fund à American Beacon SGA Global Growth Fund Shares à Institutional Class Shares and (b)the AB Fund’s assumption of all of the liabilities of the SGA Fund (collectively, the “Reorganization”); and 2.To transact any other business as may properly come before the Special Meeting or any adjournments thereof. The SGA Fund is a series of the Trust, an open-end management investment company registered with the Securities and Exchange Commission (the “SEC”) and organized as a Delaware statutory trust.The AB Fund is a newly created series of the AB Trust, an open-end management investment company registered with the SEC and organized as a Massachusetts business trust. This Proxy Statement sets forth the basic information you should know before voting on the proposal.You should read it and keep it for future reference.Additional information relating to the AB Fund and this Proxy Statement is set forth in the Statement of Additional Information to this Proxy Statement dated September 16, 2013, which is incorporated by reference into this Proxy Statement.Additional information about the AB Fund has been filed with the SEC and is available upon request and without charge by writing to the AB Fund or by calling (800) 658-5811.The SGA Fund expects that this Proxy Statement will be mailed to shareholders on or about September 17, 2013. The following documents have been filed with the SEC and are incorporated by this reference into this Proxy Statement, which means that these documents are considered legally to be part of this Proxy Statement: Ÿ Statement of Additional Information to this Proxy Statement, dated September 16, 2013; Ÿ Prospectus and Statement of Additional Information of the SGA Fund, each dated February 1, 2013; Ÿ Semi-Annual Report to Shareholders of the SGA Fund for the semi-annual period ended March 31, 2013; and Ÿ Annual Report to Shareholders of the SGA Fund for the fiscal year ended September 30, 2012. The SGA Fund’s Prospectus dated February 1, 2013 and Annual Report to Shareholders for the fiscal year ended September 30, 2012, containing audited financial statements, and Semi-Annual Report to Shareholders for the period ended March 31, 2013, containing unaudited financial statements, have been previously mailed to shareholders. Copies of these documents are available upon request and without charge by writing to the Trust, through the internet at www.sgafunds.com, or by calling (toll-free) at 1-888-988-8SGA (8742). Because the AB Fund has not yet commenced operations as of the date of this Proxy Statement, no annual or semi-annual report is available for the AB Fund at this time. THE SEC HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES NOR HAS IT PASSED ON THE ACCURACY OR ADEQUACY OF THIS PROXY STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The shares offered by this Proxy Statement are not deposits or obligations of any bank, and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.An investment in the AB Fund involves investment risk, including the possible loss of principal. TABLE OF CONTENTS I. PROPOSAL – TO APPROVE THE AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION 1 A. OVERVIEW 1 B. REASONS FOR THE REORGANIZATION 2 C. BOARD CONSIDERATIONS 3 D. COMPARISON OF PRINCIPAL INVESTMENT OBJECTIVES, STRATEGIES AND POLICIES OF THE FUNDS 5 E. COMPARISON OF PRINCIPAL RISKS 12 F. COMPARISON OF THE FUNDS’ INVESTMENT RESTRICTIONS AND LIMITATIONS 15 G. COMPARISON OF FEES AND EXPENSES 21 H. PERFORMANCE INFORMATION 23 I. COMPARISON OF DISTRIBUTION AND PURCHASE, REDEMPTION AND EXCHANGE PROCEDURES 25 J. KEY INFORMATION ABOUT THE PROPOSAL 27 1. SUMMARY OF THE PROPOSED REORGANIZATION 27 2. DESCRIPTION OF THE AB FUND’S SHARES 28 3. FEDERAL INCOME TAX CONSEQUENCES 28 4. COMPARISON OF FORMS OF ORGANIZATION AND SHAREHOLDER RIGHTS 30 5. CAPITALIZATION 33 K. ADDITIONAL INFORMATION ABOUT THE AB FUND 33 1. INVESTMENT ADVISER AND SUB-ADVISER 33 2. OTHER SERVICE PROVIDERS 35 3. TAX CONSIDERATIONS 35 4. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES 35 II. VOTING INFORMATION 36 A. RECORD DATE, VOTING RIGHTS AND VOTE REQUIRED 36 B. HOW TO VOTE 36 C. PROXIES 36 D. QUORUM AND ADJOURNMENTS 37 E. EFFECT OF ABSTENTIONS AND BROKER “NON-VOTES” 37 F. SOLICITATION OF PROXIES 38 III. OTHER INFORMATION 38 A. OTHER BUSINESS 38 B. NEXT MEETING OF SHAREHOLDERS 38 C. LEGAL MATTERS 38 D. INFORMATION FILED WITH THE SEC 38 APPENDIX AFORM OF AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION A-1 APPENDIX BOWNERSHIP OF SHARES OF THE SGA FUND B-1 APPENDIX CVALUATION, PURCHASE, REDEMPTION AND TAX INFORMATION FOR THE AB FUND C-1 APPENDIX DFINANCIAL HIGHLIGHTS OF THE AB FUND D-1 I.PROPOSAL – TO APPROVE THE AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION A. OVERVIEW The Board, including all the Trustees who are not “interested persons,” as that term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”), of the Trust, proposes that the SGA Fund reorganize into the AB Fund and that each SGA Fund shareholder become a shareholder of the AB Fund, pursuant to the Plan, the form of which is attached to this Proxy Statement as Appendix A.The Board considered the Reorganization at a meeting held on August 6, 2013.The Board believes that the Reorganization is in the best interests of the SGA Fund and its shareholders. In order to reorganize the SGA Fund into a series of the AB Trust, a similar fund, referred to as the “AB Fund,” has been created as a new series of the AB Trust.If the shareholders of the SGA Fund approve the Plan, the Reorganization will have three primary steps: *First, the SGA Fund will transfer all of its assets to the AB Fund in exchange solely for Institutional Class shares of the AB Fund and the AB Fund’s assumption of all of the SGA Fund’s liabilities; *Second, each holder of SGA Fund shares will receive a pro rata distribution of the AB Fund’s Institutional Class shares; and *Third, the SGA Fund will be liquidated. Approval of the Plan will constitute approval of the transfer of the SGA Fund’s assets, the assumption of its liabilities, the distribution of the AB Fund’s Institutional Class shares, and liquidation of the SGA Fund.The Institutional Class shares issued in connection with the Reorganization will have an aggregate net asset value per share (“NAV”) equal to the value of the assets that the SGA Fund transferred to the AB Fund, less the SGA Fund’s liabilities that the AB Fund assumes.The value of a SGA Fund shareholder’s account with the AB Fund immediately after the Reorganization will be the same as the value of such shareholder’s account with the SGA Fund immediately prior to the Reorganization.No sales charge or fee of any kind will be charged to the SGA Fund’s shareholders in connection with the Reorganization. The Trust believes that the Reorganization will constitute a tax-free transaction for federal income tax purposes.Therefore, shareholders should not recognize any gain or loss on their SGA Fund shares for federal income tax purposes as a direct result of the Reorganization. The Trust and the AB Trust will receive an opinion from tax counsel to the AB Trust confirming such tax treatment. B. REASONS FOR THE REORGANIZATION The primary purpose of the Reorganization is to move the investment portfolio and shareholders presently associated with SGA Fund to the American Beacon Family of Funds.Reconstituting the SGA Fund as a series of the AB Trust has the potential to expand the distribution network and increase the SGA Fund’s assets, as the AB Trust has access to greater resources and distribution channels than does the Trust. The Reorganization will shift management oversight responsibility for the SGA Fund to American Beacon Advisors, Inc. (the “Manager”) while retaining SGA as the sub-adviser to the AB Fund.By engaging SGA (the “Sub-Adviser”), the current adviser to the SGA Fund, the Manager will provide continuity of the portfolio management team that has been responsible for the SGA Fund’s performance record since the inception of the SGA Fund on December 31, 2010.The portfolio managers of the Sub-Adviser who are primarily responsible for the day-to-day portfolio management of the SGA Fund will remain the same.The investment objective of the AB Fund will be identical, and the investment strategies of the AB Fund will be substantially similar, to those of the SGA Fund.The AB Fund’s fundamental and non-fundamental investment limitations also will be substantially similar to those of the SGA Fund; however, the AB Fund limitations have been updated to be in line with current limitations of the other funds in the American Beacon Family of Funds.SGA recommends that the SGA Fund be reorganized as a series of the AB Trust. The Reorganization will affect other services currently provided to the SGA Fund.Foreside Fund Services, LLC (the “Distributor”) will be the distributor and principal underwriter of the AB Fund’s shares; IMST Distributors, LLC, a wholly-owned subsidiary of the Distributor, currently serves as the distributor and principal underwriter of the SGA Fund’s shares.The AB Trust will engage State Street Bank and Trust Co. (“State Street”) as the AB Fund’s custodian and accounting agent; UMB Bank, n.a., currently serves as the custodian for the SGA Fund.UMB Fund Services, Inc. (“UMBFS”) currently serves as the SGA Fund’s transfer agent and fund accountant, and Mutual Fund Administration Corporation and UMBFS currently serve as the SGA Fund’s co-administrators.The AB Trust will engage Boston Financial Data Services, a State Street affiliate, as the AB Fund’s transfer agent, and the Manager will provide administration services for the AB Fund. The Reorganization is expected to result in a decrease from the SGA Fund’s overall gross expense ratio and net expense ratio through May 30, 2015, and for so long as the Manager chooses to reduce and/or reimburse expenses to maintain the AB Fund’s net expenses at less than the SA Fund’s current expense limit of 1.75%.However, the AB Fund’s net expenses would increase after May 30, 2015, and for so long thereafter, if the Manager does not continue to reduce and/or reimburse expenses to maintain the Fund’s net expense ratio at less than 1.75% (unless the assets of the Fund increased enough to result in a sufficient decrease in the AB Fund’s gross expenses).The Reorganization will also result in a decrease in the advisory fees payable by the AB Fund as compared to the advisory fees that are currently paid by the SGA 2 Fund.The SGA Fund currently charges a redemption fee of 2.00% on shares redeemed within 60 days of purchase.The AB Fund will not charge a redemption fee. C. BOARD CONSIDERATIONS SGA proposed, and the Board considered (with the advice and assistance of independent legal counsel), the Reorganization at an in-person meeting held on August 6, 2013.Based upon the recommendation of SGA, the Board’s evaluation of the relevant information prepared by the Manager and presented to the Board at the meeting, and in light of its fiduciary duties under federal and state law, the Board, including all trustees who are not “interested persons” of the Trust under the 1940 Act, determined that the Reorganization is in the best interests of the SGA Fund and its shareholders. In approving the Reorganization as proposed by SGA, the Board recognized that SGA considered alternatives to reorganization options with other fund complexes as well as various other alternatives for the SGA Fund that were identified by SGA.The Board noted that the SGA Fund assets have not achieved economies of scale despite significant sales efforts by SGA.The Board noted further SGA’s belief that, as a result, the SGA Fund may not be able to achieve economies of scale unless it can be combined with another fund.The Board considered the terms of the Reorganization and determined that the Reorganization would provide shareholders with the options of (1)transferring their investment to a similar fund on a tax-free basis in the Reorganization or (2)redeeming their investment in the SGA Fund, which might have tax consequences for them.The Board noted that liquidating and terminating the SGA Fund would provide shareholders with only one option that might have adverse tax consequences for them. The Board considered the following additional matters, among others, in approving the Reorganization: The Terms and Conditions of the Reorganization.The Board considered the terms of the Plan, and, in particular, that the transfer of the assets of the SGA Fund will be in exchange for Institutional Class shares of the AB Fund and the AB Fund’s assumption of all liabilities of the SGA Fund.The Board also took note of the fact that no sales charges would be imposed in connection with the Reorganization and that the interests of shareholders would not be diluted as a result of the Reorganization.The Board also noted that the Reorganization would be submitted to the SGA Fund’s shareholders for approval. Similarity of Investment Objectives, Policies and Restrictions and Continuity of Sub-Adviser.The Board considered that the investment objective of the AB Fund will be identical, and the investment strategies of the AB Fund will be substantially similar, to those of the SGA Fund.The Board noted that the investment limitations of the SGA Fund have been updated and reworded by the AB Fund to be conformed with the current limitations in the American Beacon Family of Funds.In particular, the Board considered that the similarity of investment strategy, together with the continuation of SGA, would provide a continuation of portfolio management expertise to the shareholders of the SGA Fund. Expenses Relating to Reorganization.The Board considered that the Manager and SGA will bear the direct costs associated with the Reorganization, Special Meeting, and 3 solicitation of proxies, including the expenses associated with preparing and filing the registration statement that includes this Proxy Statement and the cost of copying, printing and mailing proxy materials. Relative Expense Ratios and Continuation of Limitation on Expenses.The Board reviewed information regarding comparative expense ratios (current and pro forma expense ratios are set forth in the “Comparison of Fees and Expenses” section below), which indicated that the gross and net total annual operating expense ratios for the AB Fund through May 30, 2015 would be less than the gross and net total operating expense ratios of the SGA Fund.The Board also considered that the advisory fee paid by the AB Fund would be less than the advisory fee paid by the SGA Fund.The Board considered the fact that the Manager would contractually agree through at least May 30, 2015 to reduce and/or reimburse expenses payable by the AB Fund in order that the total annual operating expense ratio of Institutional Class shares of the AB Fund would not exceed 0.98% of average daily net assets, which is lower than the current expense limitation for the SGA Fund of 1.75% of the SGA Fund’s average daily net assets. Economies of Scale. The Board considered the potential of the AB Fund to experience economies of scale as a result of its being a series of the AB Trust because certain fixed costs, such as legal, accounting, shareholder services and trustee expenses, would be spread over a larger fund complex.The Board concluded that the structure would benefit shareholders as the AB Fund grows. Distribution and Service Fees.The Board considered the fund distribution capabilities of the Manager and its affiliates and their commitment to distribute the AB Fund.The Board further considered that the 0.25% Rule 12b-1 distribution and service fees currently applicable to shares of the SGA Fund will not apply to the Institutional Class shares of the AB Fund, and that the Institutional Class of the AB Fund will not pay a distribution or service fee. The Experience and Expertise of the Investment Adviser and Sub-Adviser. The Board considered the following information regarding the Manager: (1) the Manager is an experienced provider of investment advisory services to institutional and retail markets, with approximately $22 billion in mutual fund and $50 billion in overall assets under management; (2)since 1986, the Manager has offered a variety of services and products, including corporate cash management, separate account management, and mutual funds; and (3) the Manager serves retail clients as well as defined benefit plans, defined contribution plans, foundations, endowments, corporations, and other institutional investors. The Board also considered that there are currently 25 series of the AB Trust. The Board considered that SGA, a Delaware limited partnership and the current adviser to the SGA Fund, would continue to provide sub-advisory services to the AB Fund.The Board noted that the Sub-Adviser’s principals have significant investment experience related to the investment management of the SGA Fund and the accounts of institutional and individual clients, private investment companies and mutual funds. Tax Consequences.The Board considered that the Reorganization is expected to be free from adverse federal income tax consequences. 4 Other Alternatives.The Board considered several alternatives to the Reorganization that were identified by SGA.After considering the merits and viability of these other alternatives, the Board agreed with SGA’s assessment that the possible alternatives were less desirable than the Reorganization. Based on the foregoing and additional information presented at the Board meeting discussed above, the Board determined that the Reorganization as proposed by SGA is the best alternative for the SGA Fund at this time and is in the best interests of the SGA Fund and its shareholders.The Board approved the Reorganization, subject to approval by shareholders of the SGA Fund and the solicitation of the shareholders of the SGA Fund to vote “FOR” the approval of the Plan, the form of which is attached to this Proxy Statement in Appendix A. D. COMPARISON OF PRINCIPAL INVESTMENT OBJECTIVES, STRATEGIES AND POLICIES OF THE FUNDS The SGA Fund and the AB Fund (each sometimes referred to herein as a “Fund”) have identical investment objectives and substantially similar strategies, which are presented in the table below.However, the AB Fund may make greater use of investments in money market funds and futures contracts to gain market exposure on cash balances or to reduce market exposure in anticipation of liquidity needs than the SGA Fund. The AB Fund has been created as a shell series of the AB Trust solely for the purpose of acquiring the SGA Fund’s assets and continuing its business investment strategy, and will not conduct any investment operations until after the closing of the Reorganization.The Manager has reviewed the SGA Fund’s current portfolio holdings and determined that those holdings are compatible with the AB Fund’s investment objectives and policies.As a result, the Manager believes that, if the Reorganization is approved, all or substantially all of the SGA Fund’s assets will be transferred to and held by the AB Fund. SGA Fund AB Fund Investment Objective The SGA Fund seeks long term capital appreciation. The SGA Fund’s investment objective is a non-fundamental policy that may be changed by the Board without shareholder approval upon at least 60 days’ prior written notice to shareholders. The AB Fund will have the same investment objective. The AB Fund’s investment objective will also be a non-fundamental policy that may be changed by the Board of Trustees without shareholder approval. Principal Investment Strategies Under normal market conditions, the SGA Fund invests in equity securities of companies The AB Fund’s principal investment strategies will be similar to the SGA Fund’s principal 5 located throughout the world, including the United States, with at least 40% of its net assets in companies organized, headquartered or doing a substantial amount of business outside the United States.The SGA Fund considers a company that has at least 50% of its assets or derives at least 50% of its revenue from business outside the United States as doing a substantial amount of business outside the United States.The SGA Fund will invest primarily in equity securities of companies located in developed countries and may invest up to 40% of its net assets in the securities of companies located in emerging economies included in the MSCI Emerging Markets Index. The SGA Fund’s investments in equity securities may include common stocks, preferred stocks and convertible securities.Although the SGA Fund may invest in any size company, investments will generally be in large and medium-sized companies.The SGA Fund’s adviser considers large and medium sized companies to be those with market capitalizations above $10 billion and from $2 billion to $10 billion, respectively, at the time of purchase.The SGA Fund will allocate its assets among various regions and countries (but in no less than three non-U.S. countries).From time to time, the SGA Fund may have a significant portion of its assets invested in the securities of companies in only a few countries and one or a few regions. The SGA Fund also may invest in American, European, and global depository receipts (“ADRs”, “EDRs”, and “GDRs”, respectively).ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks.EDRs and GDRs have the same qualities as ADRs, except that they may be traded in several international trading markets. The SGA Fund is non-diversified and therefore investment strategies, except that: ●The AB Fund may, if market conditions are not deemed favorable by the sub-adviser, decrease the AB Fund’s investments in issuers organized, headquartered or doing a substantial amount of business outside the United States to 30% of net assets; ●The AB Fund may make cash management investments in other investment companies, and may purchase and sell futures contracts to gain market exposure on cash balances or reduce market exposure in anticipation of liquidity needs; ●The AB Fund may trade forward foreign currency contracts or currency futures in an attempt to reduce its risk exposure to adverse fluctuations in currency exchange rates; ●As a principal investment strategy, the AB Fund may lend its securities to broker-dealers and other institutions to earn additional income; and ●The AB Fund may invest up to 25% of its net assets in the securities of companies located in countries included in the MSCI Emerging Markets and Frontier Markets Indices. Accordingly, the “Principal Investment Strategies” section states that: The AB Fund will invest in securities of issuers located throughout the world, including the United States (“U.S.”).Under normal circumstances, the AB Fund will invest primarily in equity securities, with at least 40% of the AB Fund’s net assets in issuers organized, headquartered or doing a substantial amount of business outside the U.S. (or at least 30% if conditions are not deemed favorable by 6 is allowed to focus its investments in fewer companies than a fund that is required to diversify its portfolio The SGA Fund’s adviser uses an investment process to identify companies that exhibit characteristics that the adviser believes lead to a high degree of predictability, strong profitability and above average earnings and cash flow growth.The adviser selects investments that it believes to have superior long-term earnings prospects and attractive valuations.The adviser will sell a fund holding when the security’s fundamentals deteriorate, its valuation is no longer attractive, or a better investment opportunity arises. the sub-adviser).The AB Fund considers an issuer that has at least 50% of its assets or derives at least 50% of its revenue from business outside the U.S. as doing a substantial amount of business outside the U.S.The AB Fund may invest up to 25% of its net assets in the securities of companies located in countries included in the MSCI Emerging Markets and Frontier Markets Indices. The AB Fund’s equity investments may include common stocks, preferred stocks, securities convertible into or exchangeable for common stocks, and depositary receipts. The AB Fund may invest in companies of all market capitalizations, but will generally invest in large and medium capitalization companies, and convertible securities of any duration.SGA considers large and medium sized companies to be those with market capitalizations above $10 billion and from $2 billion to $10 billion, respectively, at the time of purchase. The AB Fund will allocate its assets among various regions and countries (but in no less than three non-U.S. countries). From time to time, the AB Fund may have a significant portion of its assets invested in the securities of companies in only a few countries and one or a few regions. The AB Fund is non-diversified, which means that it is not limited to a percentage of assets that it may invest in any one issuer and may focus its investments in fewer issuers than a fund with a diversified portfolio. The AB Fund’s investment sub-adviser, SGA, uses an investment process to identify companies that it believes have a high degree of predictability, strong profitability and above average earnings and cash flow growth.SGA selects investments for the AB Fund’s portfolio that it believes have superior long-term earnings prospects and attractive valuation. SGA will sell a portfolio holding when it believes the security’s fundamentals 7 deteriorate, its valuation is no longer attractive, or a better investment opportunity arises. SGA may trade forward foreign currency contracts or currency futures in an attempt to reduce the Fund’s risk exposure to adverse fluctuations in currency exchanging rates.The AB Fund may also invest cash balances in other investment companies, including money market funds, and may purchase and sell futures contracts to gain market exposure on cash balances or reduce market exposure in anticipation of liquidity needs. The AB Fund may lend its securities to broker-dealers and other institutions to earn additional income. Temporary Defensive Strategy When current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash or cash equivalents, including but not limited to, obligations of the U.S. Government, money market fund shares, commercial paper, repurchase agreements, certificates of deposit and/or bankers acceptances, as well as other interest bearing or discount obligations.When the Fund takes a temporary defensive position, it may not achieve its investment objective. The AB Fund may depart from its principal investment strategy by taking temporary defensive or interim positions in response to adverse market, economic, political or other conditions. During these times, the AB Fund may not achieve its investment objective. When the AB Fund takes a defensive or interim position, its investments can include (i) obligations issued or guaranteed by the U.S. Government, its agents or instrumentalities; (ii) commercial paper rated in the highest short term category by a rating organization; (iii) domestic, Yankee and Eurodollar certificates of deposit or bankers’ acceptances of banks rated in the highest short term category by a rating organization; (iv) any of the foregoing securities that mature in one year or less (generally known as “cash equivalents”); (v) other short-term corporate debt obligations; (vi) repurchase agreements; or (vii) shares of money market funds, including money market funds advised by the Manager or SGA. 8 Cash Management Investments None The AB Fund may invest cash balances in money market funds that are registered as investment companies under the Investment Company Act of 1940, as amended (“1940 Act”), including money market funds that are advised by the Manager or SGA. If the AB Fund invests in money market funds, shareholders will bear their proportionate share of the expenses, including, for example, advisory and administrative fees, of the money market funds in which the Fund invests, such as advisory fees charged by the Manager to any applicable money market funds sponsored by the Manager. Shareholders also would be exposed to the risks associated with money market funds and the portfolio investments of such money market funds, including that a money market fund’s yield will be lower than the return that the Fund would have derived from other investments that would provide liquidity. To gain market exposure on cash balances or reduce market exposure in anticipation of liquidity needs, the AB Fund also may purchase and sell futures contracts on a daily basis that relate to securities in which they may invest directly and indices comprised of such securities. A futures contract is a contract to purchase or sell a particular security, or the cash value of an index, at a specified future date at a price agreed upon when the contract is made. Under such contracts, no delivery of the actual securities is required. Rather, upon the expiration of the contract, settlement is made by exchanging cash in an amount equal to the difference between the contract price and the closing price of a security or index at expiration, net of the variation margin that was previously paid. As cash balances are invested in securities, the AB Fund may invest simultaneously those balances in futures contracts until the cash balances are delivered to settle the securities transactions. Because the 9 Fund will have market exposure simultaneously in both the invested securities and futures contracts, the AB Fund may have more than 100% of its assets exposed to the markets. This can magnify gains and losses in the AB Fund. The AB Fund also may have to sell assets at inopportune times to satisfy its settlement or collateral obligations. The risks associated with the use of futures contracts also include that there may be an imperfect correlation between the changes in market value of the securities held by the AB Fund and the prices of futures contracts and that there may not be a liquid secondary market for a futures contract. Investment Adviser Sustainable Growth Advisers, LP American Beacon Advisors, Inc. Investment Sub-Adviser None Sustainable Growth Advisers, LP Portfolio Managers George P. Fraise is a Portfolio Manager and a member of the firm’s Investment Committee.He is also a member of SGA’s Board of Advisors.Prior to co-founding SGA in 2003, Mr. Fraise was Executive Vice President of Yeager, Wood & Marshall, Inc., a registered investment adviser, from 2000 to 2003 where he was a member of the Investment Policy Committee, a member of the Board of Directors and co-manager of the John Hancock U.S. Global Leaders Growth Fund, a mutual fund, and the U.S. Global Leaders Growth Fund, Ltd, an offshore fund.Mr. Fraise began Same 10 his investment career in 1987 as an equity analyst at Drexel Burnham Lambert.In 1990, he joined Smith Barney as a senior analyst responsible for the coverage of electrical equipment stocks.He also held a senior analyst position at Chancellor Capital Management.In 1997, Mr. Fraise joined Scudder Kemper Investments where he was Senior Vice President and co-manager of the Scudder Large Company Growth Fund until 2000. Gordon M. Marchand, CFA, CIC, is a Portfolio Manager and a member of the firm’s Investment Committee.Mr. Marchand is also a member of SGA’s Board of Advisors.Prior to co-founding SGA in 2003, Mr. Marchand was an executive officer, a member of the Investment Policy Committee and a member of the Board of Directors at Yeager, Wood & Marshall, Inc., a registered investment adviser, from 1984 to 2003.He was also the firm’s Chief Operating and Financial Officer.Mr. Marchand began his career as a management consultant for Price Waterhouse.He is a Chartered Financial Analyst (CFA), a Chartered Investment Counselor (CIC) and a Certified Public Accountant (CPA).Mr. Marchand is past Chairman, President and a member of the Governing Board of the Investment Adviser Association (formerly known as the “ICAA”).He is a member of the CFA Institute. Robert L. Rohn is a Portfolio Manager and a member of the firm’s Investment Committee.He is also a member of SGA’s Board of Advisors.Prior to co-founding SGA in 2003, Mr. Rohn was a portfolio manager and principal with W.P Stewart & Co, Ltd. (“W.P. Stewart”), an investment advisory firm noted for managing large-cap growth stock portfolios.During his twelve year tenure with W.P. Stewart, he was CEO of the firm’s core U.S. investment business and served as Chairman of the firm’s Management 11 Committee.From 1988 through 1991, he was a Vice President with Yeager, Wood & Marshall, Inc., where he was a member of the Investment Policy Committee with responsibilities in equity analysis and portfolio management. E. COMPARISON OF PRINCIPAL RISKS Risk is the chance that you will lose money on your investment or that it will not earn as much as you expect.In general, the greater the risk, the more money your investment can earn for you and the more you can lose.Like other investment companies, the value of each Fund’s shares may be affected by its investment objectives, principal investment strategies and particular risk factors.The principal risks of investing in the Funds are discussed below.However, other factors may also affect each Fund’s NAV.There is no guarantee that a Fund will achieve its investment objectives or that it will not lose principal value. The main risks of investing in the Funds are similar, as their investment objectives are identical and the investment strategies of the Funds are substantially similar.However, the AB Fund has included certain additional risk disclosures, including those associated with investments in money market funds and futures contracts to gain market exposure on cash balances, and has revised certain risk disclosures in its registration statement to clarify for shareholders the principal risks of investing in the AB Fund. The risks generally identified by both Funds include the following, as described in the AB Fund’s prospectus: Currency Risk Foreign currencies may decline in value relative to the U.S. dollar and affect the Fund’s investments in foreign (non-U.S.) currencies or in securities that trade in, and receive revenues in, or in derivatives that provide exposure to, foreign (non-U.S.) currencies. Emerging Markets Risk When investing in emerging markets, the risks of investing in foreign securities discussed below are heightened. Emerging markets have unique risks that are greater than or in addition to investing in developed markets because emerging markets are generally smaller, less developed, less liquid and more volatile than the securities markets of the United States and other developed markets. There are also risks of: greater political uncertainties; an economy’s dependence on revenues from particular commodities or on international aid or development assistance; currency transfer restrictions; a limited number of potential buyers for such securities; and delays and disruptions in securities settlement procedures. In addition, there may be more volatile rates of return. 12 Equity Investments Risk Equity securities generally are subject to market risk. The Fund’s investments in equity securities may include common stocks, preferred stocks, securities convertible into or exchangeable for common stocks, and depositary receipts. Such investments may expose the Fund to additional risks. Common stock generally is subordinate to preferred stock upon the liquidation or bankruptcy of the issuing company. Preferred stocks and convertible securities are sensitive to movements in interest rates. In addition, convertible securities are subject to the risk that the credit standing of the issuer may have an effect on the convertible securities’ investment value. Depositary receipts are subject to certain of the risks associated with investing directly in foreign securities. Foreign Investing Risk Non-U.S. investments carry potential risks not associated with U.S. investments. Such risks include, but are not limited to: (1)currency exchange rate fluctuations, (2)political and financial instability, (3)less liquidity and greater volatility, (4)lack of uniform accounting, auditing and financial reporting standards, (5)increased price volatility, (6)less government regulation and supervision of foreign stock exchanges, brokers and listed companies, and (7)delays in transaction settlement in some foreign markets. Growth Companies Risk Growth companies are expected to increase their earnings at a certain rate. When these expectations are not met, the prices of these stocks may go down, even if earnings showed an absolute increase. Growth company stocks also typically lack the dividend yield that can cushion stock prices in market downturns. Different investment styles tend to shift in and out of favor, depending on market conditions and investor sentiment. The Fund’s growth style could cause it to underperform funds that use a value or non-growth approach to investing or have a broader investment style. Investment Risk An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. When you sell your shares of the Fund, they could be worth less than what you paid for them. Therefore, you may lose money by investing in the Fund. Market Risk Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Fund’s shares. The Fund’s equity investments are subject to stock market risk, which involves the possibility that the value of the Fund’s investments in stocks will decline due to drops in the stock market. From time to time, certain investments held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices. If the Fund is forced to sell such holdings to meet redemption requests or other cash needs, the Fund may have to sell them at a loss. 13 Mid-Capitalization Companies Risk Investing in the securities of medium capitalization companies involves greater risk and the possibility of greater price volatility than investing in larger capitalization and more established companies, since medium-sized companies may have limited operating history, product lines, and financial resources, the securities of these companies may lack sufficient market liquidity, and they can be particularly sensitive to expected changes in interest rates, borrowing costs and earnings. Non-Diversification Risk The Fund is non-diversified, which means the Fund may focus its investments in the securities of a comparatively small number of issuers. Investment in securities of a limited number of issuers exposes the Fund to greater market risk and potential losses than if assets were diversified among the securities of a greater number of issuers. Securities Selection Risk Securities selected by the Sub-Adviser or the Manager for the Fund may not perform to expectations. This could result in the Fund’s underperformance compared to other funds with similar investment objectives. The additional risks identified by the AB Fund are set forth below: Futures Contracts and Foreign Currency Forward Contracts Risk Futures contracts and foreign currency forward contracts, including non-deliverable forwards (“NDFs”), are derivative instruments pursuant to a contract with a counterparty to pay a fixed price for an agreed amount of securities or other underlying assets at an agreed date or to buy or sell a specific currency at a future date at a price set at the time of the contract. The use of such derivative instruments may expose the Fund to additional risks that it would not be subject to if it invested directly in the securities underlying those derivatives. Futures contracts may experience potentially dramatic price changes (losses) and imperfect correlations between the price of the contract and the underlying security, index or currency which will increase the volatility of the Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. There can be no assurance that any strategy used will succeed. Not all forward contracts, including NDFs, require a counterparty to post collateral, which may expose the Fund to greater losses in the event of a default by a counterparty. Issuer Risk The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets. Large-Capitalization Companies Risk The securities of large market capitalization companies may underperform other segments of the market because such companies may be less responsive to competitive challenges and opportunities and may be unable to attain high growth rates during periods of economic expansion. 14 Market Events Risk Turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide which could adversely affect the Fund. Market Timing Risk Because the Fund invests in foreign securities, it is particularly subject to the risk of market timing activities. The Fund generally prices foreign securities using their closing prices from the foreign markets in which they trade, typically prior to the Fund’s determination of its NAV. These prices may be affected by events that occur after the close of a foreign market but before the Fund prices its shares. In such instances, the Fund may fair value foreign securities. However, some investors may engage in frequent short-term trading in the Fund to take advantage of any price differentials that may be reflected in the NAV of the Fund’s shares. There is no assurance that fair valuation of securities can reduce or eliminate market timing. While the Manager monitors trading in Fund shares, there is no guarantee that it can detect all market timing activities. Other Investment Companies Risk The Fund may invest in shares of other registered investment companies, including money market funds.To the extent that the Fund invests in shares of other registered investment companies, you will indirectly bear fees and expenses charged by the underlying funds in addition to the Fund’s direct fees and expenses and will be subject to the risks associated with investments in those funds. Small-Capitalization Companies Risk Investing in the securities of small-capitalization companies involves greater risk and the possibility of greater price volatility than investing in larger capitalization and more established companies. Since smaller companies may have limited operating history, product lines and financial resources, the securities of these companies may lack sufficient market liquidity and they can be particularly sensitive to expected changes in interest rates, borrowing costs and earnings. Securities Lending Risk To the extent the Fund lends its securities, it may be subject to the following risk. Borrowers of the Fund’s securities typically provide collateral in the form of cash that is reinvested in securities. The securities in which the collateral is invested may not perform sufficiently to cover the return collateral payments owed to borrowers. In addition, delays may occur in the recovery of securities from borrowers, which could interfere with the Fund’s ability to vote proxies or to settle transactions. F. COMPARISON OF THE FUNDS’ INVESTMENT RESTRICTIONS AND LIMITATIONS The investment restrictions and limitations of the Funds are substantially similar, except that the investment limitations of the AB Fund differ from those of the SGA Fund to the extent necessary to harmonize them with the investment limitations of other funds in the American Beacon Family of Funds. 15 Except as required by the 1940 Act or the Internal Revenue Code of 1986, as amended (the “Code”), if any percentage restriction on investment or utilization of assets is adhered to at the time an investment is made, a later change in percentage resulting from a change in the market values of a Fund’s assets or purchases and redemptions of Fund shares will not be considered a violation of the limitation. A fundamental limitation cannot be changed without the affirmative vote of the lesser of: (1) 50% of the outstanding shares of the Fund; or (2) 67% of the shares present or represented at a shareholders meeting at which the holders of more than 50% of the outstanding shares are present or represented. A non-fundamental limitation may be changed by the Board of Trustees without shareholder approval. All of the investment policies noted in the table below are fundamental limitations, which cannot be changed by the Board of Trustees without affirmative shareholder approval as described above.The AB Fund has sought to harmonize the fundamental investment limitations of the SGA Fund with those of the other funds in the AB Fund complex.Although the wording appears different, the fundamental investment limitations of the SGA Fund and the AB Fund are substantially similar.Notwithstanding any other limitation on investments in other investment companies, however, the AB Fund, unlike the SGA Fund, is expressly permitted to operate as a feeder fund in a master-feeder investment structure (although it does not currently intend to do so).The investment limitations for the SGA Fund may be found in the SGA Fund’s Statement of Additional Information (“SAI”), which is incorporated by reference into this Proxy Statement.The investment limitations for the AB Fund may be found in the SAI to this Proxy Statement, which is incorporated by reference into this Proxy Statement. 16 Fundamental Investment Policies Policy SGA Fund AB Fund Differences Borrowing Money The SGA Fund may not issue senior securities, borrow money or pledge its assets, except that (i) the Fund may borrow from banks in amounts not exceeding one-third of its net assets (including the amount borrowed); and (ii) this restriction shall not prohibit the Fund from engaging in options transactions or short sales and in investing in financial futures and reverse repurchase agreements. The AB Fund may not borrow money, except as otherwise permitted under the 1940 Act or pursuant to a rule, order or interpretation issued by the SEC or its staff, including (i) as a temporary measure, (ii) by entering into reverse repurchase agreements, and (iii) by lending portfolio securities as collateral. For purposes of this investment limitation, the purchase or sale of options, futures contracts, options on futures contracts, forward contracts, swaps, caps, floors, collars and other similar financial instruments shall not constitute borrowing. The AB Fund refers to the 1940 Act and SEC rules, orders and interpretations, and includes the types of transactions and financial instruments that do not constitute borrowing for purposes of the investment limitation on borrowing money. The limitation on borrowing does not prohibit the SGA Fund from engaging in the options transactions or short sales and investing in financial futures and reverse repurchase agreements. Industry Concentration The SGA Fund may not invest 25% or more of its total assets, calculated at the time of purchase and taken at market value, in any one industry (other than securities issued by the U.S. Government, its agencies and instrumentalities). The AB Fund may not invest more than 25% of its total assets in the securities of companies primarily engaged in any one industry provided that this limitation does not apply to: (i) obligations issued or guaranteed by the U.S. Government, its agencies and instrumentalities; and (ii) tax exempt securities issued by municipalities and their agencies and authorities. The AB Fund clarifies that the industry concentration limitation does not apply to tax-exempt securities issued by municipalities and their agencies. The SGA Fund states that “total assets” is calculated at the time of purchase and based on market value. Underwriting Activities The SGA Fund may not act as underwriter, except The AB Fund may not engage in the business of No material difference. 17 Fundamental Investment Policies Policy SGA Fund AB Fund Differences to the extent the Fund may be deemed to be an underwriter in connection with the sale of securities in its investment portfolio. underwriting securities issued by others, except to the extent that, in connection with the disposition of securities, the Fund may be deemed an underwriter under federal securities law. Making Loans The SGA Fund may not make loans of money, except (a) for purchases of debt securities consistent with the investment policies of the Fund, (b) by engaging in repurchase agreements or, (c) through the loan of portfolio securities in an amount up to 33 1/3% of the Fund’s net assets. The AB Fund may not lend any security or make any other loan except (i) as otherwise permitted under the 1940 Act, (ii) pursuant to a rule, order or interpretation issued by the SEC or its staff, (iii) through the purchase of a portion of an issue of debt securities in accordance with the Fund’s investment objective, policies and limitations, or (iv) by engaging in repurchase agreements. With respect to this fundamental investment restriction, securities loans will not be made if, as a result, the aggregate amount of all outstanding securities loans by the AB Fund exceeds 331/3of its total net assets (including the market value of collateral received). The AB Fund may make loans to the extent permitted by the 1940 Act and the SEC, whereas the SGA Fund lists types of transactions that do not constitute lending. Real Estate The SGA Fund may not purchase or sell real estate or interests in real estate or real estate limited partnerships (although the The AB Fund may not purchase or sell real estate or real estate limited partnership interests, provided, however, that No material difference. 18 Fundamental Investment Policies Policy SGA Fund AB Fund Differences Fund may purchase and sell securities which are secured by real estate and securities of companies which invest or deal in real estate, such as real estate investment trusts. the Fund may invest in securities secured by real estate or interests therein or issued by companies which invest in real estate or interests therein when consistent with the other policies and limitations described in the Prospectus. Commodities The SGA Fund may not purchase or sell commodities or commodity futures contracts (although the Fund may invest in financial futures and in companies involved in the production, extraction, or processing of agricultural, energy, base metals, precious metals, and other commodity-related products). The AB Fund may not invest in physical commodities unless acquired as a result of ownership of securities or other instruments (but this shall not prevent the Fund from purchasing or selling foreign currency, options, futures contracts, options on futures contracts, forward contracts, swaps, caps, floors, collars, securities on a forward-commitment or delayed-delivery basis, and other similar financial instruments). The AB Fund may not invest in physical commodities unless acquired as a result of ownership of securities or other instruments, whereas the SGA Fund may not purchase or sell physical commodities directly, but may do so indirectly through financial futures and investments in companies involved producing commodity-related products. Issuance of Senior Securities The SGA Fund may not issue senior securities, borrow money or pledge its assets, except that (i) the Fund may borrow from banks in amounts not exceeding one-third of its net assets (including the amount borrowed); and (ii) this restriction shall not prohibit the Fund from engaging in options transactions or short sales The AB Fund may not issue any senior security except as otherwise permitted (i) under the 1940 Act or (ii) pursuant to a rule, order or interpretation issued by the SEC or its staff. The AB Fund may issue senior securities to the extent permitted under the 1940 Act and rules, orders and interpretations of the SEC or its staff. The SGA Fund may not issue senior securities, but may engage in the options transactions and short sales and invest in financial futures and reverse repurchase agreements. 19 Fundamental Investment Policies Policy SGA Fund AB Fund Differences and in investing in financial futures and reverse repurchase agreements. Investment in Investment Company with Substantially Similar Investment Objectives and Policies None. Notwithstanding any other limitation, the Fund may invest all of its investable assets in an open-end management investment company with substantially the same investment objectives, policies and limitations as the Fund. For this purpose, “all of the Fund’s investable assets” means that the only investment securities that will be held by the Fund will be the Fund’s interest in the investment company. The SGA Fund does not have a comparable policy. The AB Fund and SGA Fund have the following non-fundamental policies, which may be changed by the Board of Trustees of the AB Trust and SGA Trust, respectively, without shareholder approval: 20 Policy SGA Fund AB Fund Differences Margin and Short Sales None. The AB Fund may not purchase securities on margin, except that (1) the Fund may obtain such short term credits as necessary for the clearance of transactions, and (2) the Fund may make margin payments in connection with foreign currency, futures contracts, options, forward contracts, swaps, caps, floors, collars, securities purchased or sold on a forward-commitment or delayed-delivery basis or other financial instruments. The SGA Fund does not have a comparable policy. Illiquid Securities The SGA Fund may not invest, in the aggregate, more than 15% of its net assets in securities with legal or contractual restrictions on resale, securities that are not readily marketable and repurchase agreements with more than seven days to maturity. The AB Fund may not invest more than 15% of its net assets in illiquid securities, including time deposits and repurchase agreements that mature in more than seven days. The SGA Fund policy specifically enumerates restricted securities among the illiquid securities subject to the 15% limitation. G. COMPARISON OF FEES AND EXPENSES The tables below describe the fees and expenses that you pay if you buy and hold shares of the SGA Fund and the pro forma fees and expenses that you may pay if you buy and hold Institutional Class shares of the AB Fund after giving effect to the Reorganization.Expenses for each Fund are based on the operating expenses incurred by the SGA Fund and estimated to have 21 been incurred by the Institutional Class shares of the AB Fund as of the semi-annual period ended March 31, 2013.The pro forma fees and expenses for the Institutional Class shares of the AB Fund assume that the Reorganization had been in effect for the same period.The Manager has contractually agreed to limit AB Fund expenses through May 30, 2015, to the extent that total annual fund operating expenses of the Institutional Class shares exceed the annual rate of 0.98% of average daily net assets, excluding taxes, brokerage commissions, acquired fund fees and expenses and other extraordinary expenses such as litigation. Institutional Shares Fees and Expenses SGA Fund Shares AB Fund Institutional Class (Pro forma) Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed On Purchases None None Maximum Sales Charge (Load) Imposed On Re-invested Dividends None None Maximum Deferred Sales Charge (Load) Imposed on Redemptions None None Redemption Fee if Redeemed Within 60 Days of Purchase 2.00% None Wire Fee None Retirement Account Fees (Annual Maintenance and Full Redemption Requests) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% 0.50% Distribution and/or Service (Rule 12b-1) Fees 0.25% None Other Expenses(1) 8.19% 6.16% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 9.44% 6.67% Fee Waiver and Expense Reimbursement (7.69)% (2) (5.68)% (3) Net Expenses 1.75% 0.99% Other Expenses include expenses related to administrative service fees, custody, legal, audit, registration, transfer agency, trustee, shareholder reporting and other fees. SGA, the SGA Fund’s adviser, has contractually agreed to waive its fees and/or pay for operating expenses of the SGA Fund to ensure that total annual fund operating expenses 22 (excluding taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) do not exceed 1.75% of the average daily net assets of the SGA Fund. This agreement is in effect until January 31, 2023, and it may be terminated before that date only by the Board. SGA is permitted to seek reimbursement from the SGA Fund, subject to limitations, for fees it waived and SGA Fund expenses it reimbursed for three years from the date of any such waiver or reimbursement. The Manager has contractually agreed to reduce and/or reimburse the Institutional Class of the AB Fund for Other Expenses, as applicable, through May 30, 2015 to the extent that Total Annual Fund Operating Expenses exceed 0.98% (excluding taxes, brokerage commissions, acquired fund fees and expenses and other extraordinary expenses such as litigation).The contractual expense reimbursement can be changed only with the approval of a majority of the AB Fund’s Board of Trustees. The Manager can be reimbursed by the AB Fund for any contractual or voluntary fee reductions or expense reimbursements if reimbursement to the Manager (a) occurs within three years after the Manager’s own reduction or reimbursement and (b) does not cause the Total Annual Fund Operating Expenses of the Institutional Class to exceed the percentage limit contractually agreed. Example The Example below is intended to help you compare the cost of investing in shares of the SGA Fund with the cost of investing in Institutional Class shares of the AB Fund on a pro forma basis.The Example assumes that you invest $10,000 in each Fund and then redeem all of your shares at the end of each period.The Example also assumes that your investment has a 5% annual return and that the SGA Fund’s Total Annual Fund Operating Expenses and Net Expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: One Year Three Years Five Years Ten Years SGA Fund Shares AB Fund – Institutional Class (Pro forma) H. PERFORMANCE INFORMATION The AB Fund’s Institutional Class shares will adopt the performance history of the SGA Fund’s shares.The bar chart and the performance table below provide some indication of the risks of an investment in the AB Fund by showing the SGA Fund’s performance last year and by showing how the SGA Fund’s average annual returns compare with a broad measure of market performance.The table shows how the SGA Fund’s performance compares to the MSCI All Country World Index (“MSCI ACWI”), which is the AB Fund’s benchmark index, the MSCI World Growth Index, which is the SGA Fund’s benchmark index, and the MSCI All Country World Growth Index. The Lipper Global Large-Cap Growth Funds Average shows how the SGA 23 Fund’s performance compares to a composite of mutual funds with similar investment objectives.The SGA Fund’s past performance, before and after taxes, does not necessarily represent how the AB Fund will perform in the future.Account fees are not reflected in the bar chart below.If these amounts were reflected, returns would be less than those shown.Updated performance information is available by calling (toll-free) at 1-888-988-8SGA (8742) or at www.sgafunds.com. SGA Fund Shares Calendar Year Total Return Highest Calendar Quarter Return at NAV 10.40% Quarter Ended 6/30/11 Lowest Calendar Quarter Return at NAV (14.13%) Quarter Ended 9/30/11 The SGA Fund’s calendar year-to-date total return for shares as of June 30, 2013, was 5.46%. Average Annual Total Returns for periods ended December 31, 20121 1Year Since Inception (12/31/10) SGA Fund Shares Return Before Taxes 15.86% 9.24% Return After Taxes on Distributions 15.55% 9.09% Return After Taxes on Distributions and Sale of Fund Shares 10.72% 7.90% Indices (reflects no deduction for fees, expenses or taxes) 1Year Since Inception (12/31/10) MSCI® All Country World Index* 16.13% 3.73% MSCI® All Country World Growth Index 16.69% 3.97% MSCI® World Growth Index 16.12% 4.76% MSCI® World Index 15.83% 4.60% 24 Lipper Global Large-Cap Growth Funds Average 18.07% 10.23% 1.After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect at the time of each distribution and assumed sale, but do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. If you hold your Fund shares through a tax-deferred arrangement, such as an individual retirement account or a 401(k), the after-tax returns do not apply to your situation. *The AB Fund’s primary benchmark is the MSCI ACWI.The SGA Fund’s primary benchmark is the MSCI World Growth Index.The Manager, together with the Sub-Adviser, elected to change the benchmark to the MSCI ACWI as it is more reflective of the AB Fund’s investment strategy. The MSCI ACWI Index includes securities of both developed and emerging market countries, while the MSCI World Growth Index includes only securities of developed market countries. Portfolio Turnover Each Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in larger Fund distributions of net realized capital gains and, therefore, higher taxes for shareholders whose Fund shares are held in a taxable account.These costs, which are not reflected in Total Annual Fund Operating Expenses or in the Example, affect each Fund’s performance.The SGA Fund’s portfolio turnover rate during the most recent fiscal year was 41% of the average value of its portfolio. I. COMPARISON OF DISTRIBUTION AND PURCHASE, REDEMPTION AND EXCHANGE PROCEDURES IMST Distributors, LLC (“IMST”) is the SGA Fund’s distributor and principal underwriter. IMST is a wholly-owned subsidiary of the Distributor, the distributor and principal underwriter of the AB Fund, and is located at Three Canal Plaza, Suite 100, Portland, Maine 04101.The SGA Fund has adopted a distribution plan for its shares under Rule 12b-1 of the 1940 Act. Because Rule 12b-1 fees are paid out of the SGA Fund’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges.Shares of the SGA Fund pay 12b-1 fees at the annual rate of 0.25% of average daily assets.Institutional Class shares of the AB Fund will not pay any Rule 12b-1 fees. Under a Distribution Agreement with the Trust, IMST acts as the SGA Fund’s agent in connection with the continuous offering of shares of the SGA Fund.IMST is a registered broker-dealer and is a member of the Financial Industry Regulatory Authority (“FINRA”).IMST continually distributes shares of the SGA Fund on a best efforts basis. IMST has no obligation to sell any specific quantity of SGA Fund shares.IMST may enter into agreements with selected broker-dealers, banks or other financial institutions for distribution and/or servicing of shares of the SGA Fund.IMST receives no compensation for its distribution services.Shares are sold with no sales commission; accordingly IMST receives no sales commissions.SGA, at its expense, pays IMST a fee for certain distribution-related services, which may include SGA 25 employees serving as registered representatives of IMST to facilitate the distribution of SGA Fund shares. Foreside Fund Services, LLC, located at Three Canal Plaza, Suite 100, Portland, Maine 04101, will be the distributor and principal underwriter of the AB Fund’s shares.Under a Distribution Agreement with the AB Trust, the Distributor will act as the agent of the AB Trust in connection with the continuous offering of shares of the AB Fund.The Distributor will continually distribute shares of the AB Fund on a best efforts basis.The Distributor has no obligation to sell any specific quantity of AB Fund shares.In addition, pursuant to a Sub-Administration Agreement between the Distributor and the Manager, the Distributor will receive a separate fee from the Manager for providing administrative services in connection with the marketing and distribution of shares of the AB Fund. Purchase, Redemption and Exchange Procedures. Purchase Procedures. The purchase procedures for the SGA Fund and the AB Fund are similar.Investors may invest by contacting the Funds through a broker or other financial institution who sells the Funds, or by mail, telephone or wire.Investors may also contact the AB Fund through the internet. The minimum initial and minimum subsequent investment amounts for the SGA Fund are different than the minimum initial and minimum subsequent investment amounts for the AB Fund.The minimum initial investment for shares of the SGA Fund is $10,000 for retail accounts, traditional and Roth IRAs and gift accounts for minors; the minimum initial investment for Institutional Class shares of the AB Fund is $250,000.The minimum initial investment requirement will not apply to shareholders of the SGA Fund at the time they become shareholders of the AB Fund in connection with the Reorganization. The minimum subsequent investment amount for shares of the SGA Fund is $2,000.The minimum subsequent investment amount for Institutional Shares of the AB Fund is $50 if the subsequent investment is made by ACH, check or exchange.No minimums apply to subsequent investments by wire for Institutional Class shares of the AB Fund. Redemption Procedures.The SGA Fund permits, and the AB Fund will permit, redemptions by mail and telephone.The AB Fund will also permit redemptions through the internet.A 2.00% redemption fee currently applies to the redemption of shares of the SGA Fund within 60 days of purchase.The AB Fund will not impose a redemption fee on sales of AB Fund shares following the Reorganization. Additionally, each Fund has also reserved the right to redeem shares “in kind.” Additional shareholder account information for the AB Fund is set forth in Appendix C to this Proxy Statement. Exchange Procedures.The SGA Fund does not have an exchange feature.However, shares of any class of the AB Fund may be exchanged for shares of the same class of another American Beacon Fund under certain limited circumstances.Since an exchange involves a 26 concurrent purchase and redemption, please review the sections titled “Purchase Policies” and “Redemption Policies” in Appendix C for additional limitations that apply to purchases and redemptions. The minimum investment requirement must be met for the American Beacon Fund into which the shareholder is exchanging.American Beacon Fund shares may be acquired through exchange only in states in which they can be legally sold.The AB Trust reserves the right to charge a fee and to modify or terminate the exchange privilege at any time.Please refer to the section titled “Frequent Trading and Market Timing” in Appendix C for information on the AB Trust’s policies regarding frequent purchases, redemptions, and exchanges. J. KEY INFORMATION ABOUT THE PROPOSAL The following is a summary of key information concerning the Reorganization.Keep in mind that more detailed information appears in the Plan, the form of which is attached to this Proxy Statement as Appendix A. 1.SUMMARY OF THE PROPOSED REORGANIZATION At the Special Meeting, the shareholders of the SGA Fund will be asked to approve the Plan to reorganize the SGA Fund into the AB Fund.The AB Fund is a newly organized series of the AB Trust that will commence operations upon consummation of the Reorganization.If the Plan is approved by the shareholders of the SGA Fund and the Reorganization is consummated, the SGA Fund will transfer all of its assets to the AB Fund in exchange solely for (1) the number of full and fractional Institutional Class shares of the AB Fund equal to the number of full and fractional shares of the SGA Fund as of the close of business on the closing date referred to below (the “Closing”) and (2) the AB Fund’s assumption of all liabilities of the SGA Fund.Immediately thereafter, the SGA Fund will distribute the AB Fund shares to its shareholders, by the AB Trust’s transfer agent establishing accounts on the AB Fund’s share records in the names of those shareholders and transferring those AB Fund shares to those accounts in complete liquidation of the SGA Fund.As a result, each shareholder of the SGA Fund will receive Institutional Class shares of the AB Fund having an aggregate NAV equal to the aggregate NAV of the shareholder’s SGA Fund shares. The expenses associated with the Reorganization will not be borne by the SGA Fund’s shareholders.Shares will be held in book entry form only. Paper certificates will not be issued. Until the Closing, shareholders of the SGA Fund will continue to be able to redeem their shares at the NAV per share next determined after receipt by the SGA Fund’s transfer agent of a redemption request in proper form.Redemption and purchase requests received by the transfer agent after the Closing will be treated as requests received for the redemption of shares of the AB Fund received by the shareholder in connection with the Reorganization or purchase of AB Fund shares.After the Reorganization, all of the issued and outstanding shares of the SGA Fund will be canceled on the books of the SGA Fund, and the share transfer books of the SGA Fund will be permanently closed.If the Reorganization is consummated, shareholders will be free to redeem the shares of the AB Fund that they receive in the transaction at their then-current NAV. Shareholders of the SGA Fund may wish to consult their tax advisers as to any different 27 consequences of redeeming their shares prior to the Reorganization or exchanging such shares for shares of the AB Fund in the Reorganization. The Reorganization is subject to a number of conditions, including the approval of the Plan by the shareholders of the SGA Fund and the receipt of a legal opinion from counsel to the AB Trust with respect to certain tax matters (see Federal Income Tax Consequences, below). Assuming satisfaction of the conditions in the Plan, the closing date of the Reorganization is expected to be October 4, 2013, or another date agreed to by the Trust and the AB Trust. The Manager and SGA have agreed to pay all direct costs relating to the Reorganization, including the costs relating to the Special Meeting and preparing and filing the registration statement that includes this Proxy Statement.The Manager and SGA also will incur the direct costs associated with the solicitation of proxies, including the cost of copying, printing and mailing proxy materials. Expenses relating to the Reorganization are estimated to be approximately $150,000. The Plan may be amended by the mutual agreement of the Trust and the AB Trust, notwithstanding approval thereof by the SGA Fund’s shareholders, provided that no such amendment after that approval may have a material adverse effect on those shareholders’ interests.In addition, the Plan may be terminated at or before the Closing by the mutual agreement of the Trust and the AB Trust or by either of them (1) in the event of the other’s material breach of any representation, warranty or covenant contained in the Plan to be performed at or before the Closing, (2) if a condition to its obligations has not been met and it reasonably appears that that condition will not or cannot be met, (3) if a governmental body issues an order, decree or ruling having the effect of permanently enjoining, restraining or otherwise prohibiting consummation of the Reorganization or (4) if the Closing has not occurred by December 31, 2013, or another date as to which they agree. 2. DESCRIPTION OF THE AB FUND’S SHARES Institutional Class shares of the AB Fund issued to the shareholders of the SGA Fund pursuant to the Reorganization will be duly authorized, validly issued, fully paid and non-assessable when issued and will be transferable without restriction and will have no preemptive or conversion rights.Institutional Class shares will be sold and redeemed based upon their NAV next determined after receipt of the purchase or redemption request, as described in Appendix C to this Proxy Statement. 3. FEDERAL INCOME TAX CONSEQUENCES The Trust believes the SGA Fund has qualified for treatment as a regulated investment company under Part I of Subchapter M of Chapter 1 of Subtitle A of the Code (“Subchapter M”) since its inception. Accordingly, the Trust believes the SGA Fund has been, and expects the SGA Fund to continue through the Closing to be, relieved of any federal income tax liability on its taxable income and net gains it distributes to shareholders to the extent provided for in Subchapter M. 28 The Reorganization is intended to qualify for federal income tax purposes as a tax-free reorganization under section 368(a) of the Code.As a condition to the Closing, the Trust and the AB Trust will receive an opinion of the AB Trust’s counsel substantially to the effect that based on certain assumptions and conditioned on the representations set forth in the Plan (and, if such counsel requests, in separate letters from the Trust and the AB Trust) being true and complete at the time of the Closing and the Reorganization’s being consummated in accordance with the Plan (without the waiver or modification of any terms or conditions thereof and without taking into account any amendment thereof that counsel has not approved) the Reorganization will qualify as such a reorganization and each Fund will be “a party to a reorganization” (within the meaning of section 368(b) of the Code) and that, accordingly, for federal income tax purposes: ● The SGA Fund will recognize no gain or loss on the transfer of its assets to the AB Fund in exchange solely for AB Fund shares and the AB Fund’s assumption of the SGA Fund’s liabilities or on the distribution of those shares to the SGA Fund’s shareholders in exchange for their SGA Fund shares; ● A shareholder will recognize no gain or loss on the exchange of all of its SGA Fund shares solely for AB Fund shares pursuant to the Reorganization; ● A shareholder’s aggregate tax basis in the AB Fund shares it receives pursuant to the Reorganization will be the same as the aggregate tax basis in its SGA Fund shares it actually or constructively surrenders in exchange for those AB Fund shares, and its holding period for those AB Fund shares will include, in each instance, its holding period for those SGA Fund shares, provided the shareholder holds them as capital assets as of the time of the Closing; ● The AB Fund will recognize no gain or loss on its receipt of the SGA Fund’s assets in exchange solely for the AB Fund shares and the AB Fund’s assumption of the SGA Fund’s liabilities; ● The AB Fund’s basis in each transferred asset will be the same as the SGA Fund’s basis therein immediately before the Reorganization, and the AB Fund’s holding period for each such asset will include the SGA Fund’s holding period therefor (except where the AB Fund’s investment activities have the effect of reducing or eliminating an asset’s holding period); and ● For purposes of section 381 of the Code, the AB Fund will be treated just as the SGA Fund would have been treated if there had been no Reorganization.Accordingly, the Reorganization will not result in the termination of the SGA Fund’s taxable year, the SGA Fund’s tax attributes enumerated in section 381(c) of the Code will be taken into account by the AB Fund as if there had been no Reorganization, and the part of the SGA Fund’s last taxable year that began before the Reorganization will be included in the AB Fund’s first taxable year that ends after the Reorganization. Notwithstanding the above, the opinion of counsel may state that no opinion is expressed as to the effect of the Reorganization on the Funds or any shareholder with respect to any asset as to which any unrealized gain or loss is required to be recognized for federal income tax purposes on the termination or transfer thereof under a mark-to-market system of accounting. 29 Opinions of counsel are not binding upon the Internal Revenue Service (“IRS”) or the courts.If the Reorganization is consummated but does not qualify as a tax-free reorganization under the Code, the SGA Fund would recognize gain or loss on the transfer of its assets to the AB Fund and each shareholder of the SGA Fund would recognize a taxable gain or loss equal to the difference between its tax basis in the SGA Fund shares and the fair market value of the shares of the AB Fund it receives. Tracking Your Basis and Holding Period.After the Reorganization, you will continue to be responsible for tracking the adjusted tax basis in and holding period of your AB Fund shares for federal income tax purposes.Any basis determination method you elected with respect to SGA Fund shares you acquired after December 31, 2011, will continue to be used by the AB Fund after the Reorganization for the AB Fund shares exchanged for those SGA Fund shares in the Reorganization (“Covered Exchange Shares”).If you want to use any acceptable method for basis determination other than the average basis method, which will be the AB Fund’s default method, with respect to any AB Fund shares you acquire after the Reorganization (“Covered AB Shares” and, collectively with Covered Exchange Shares, “Covered Shares”), or want to change your election with respect to Covered Exchange Shares, you will have to elect to do so in writing (which may be electronic).Any basis determination method for Covered Shares may not be changed with respect to a redemption thereof after the settlement date of the redemption. The AB Fund (or its administrative agent) is required to report to the IRS and furnish to its shareholders the basis information for Covered Shares.As a result, the AB Fund is required to report the gross proceeds from the redemption of its shares and, for Covered Shares, is also required to report the basis information and indicate whether they had a short-term (one year or less) or long-term (more than one year) holding period.Before making any redemptions, you should consult with your tax adviser to determine the best IRS-accepted basis determination method for your tax situation and to obtain more information about how the basis reporting law applies to you. 4.COMPARISON OF FORMS OF ORGANIZATION AND SHAREHOLDER RIGHTS Set forth below is a discussion of the material differences between the Funds and the rights of their shareholders. Governing Law.The SGA Fund is a series of the Trust, which is organized as a Delaware statutory trust.The AB Fund is a separate series of the AB Trust, which is organized as a Massachusetts business trust.Each Fund is authorized to issue an unlimited number of shares of beneficial interest.The Trust’s operations are governed by its Agreement and Declaration of Trust, including any amendments thereto (collectively, “SGA Trust Instrument”) and By-Laws and applicable state law.The AB Trust’s operations are governed by its Amended and Restated Declaration of Trust (the “AB Declaration of Trust”) and By-Laws and applicable state law. 30 Although federal law, and particularly the 1940 Act, regulates many of the aspects of the governance of a mutual fund, some state laws also apply because each mutual fund is organized as an entity under state law. The SGA Fund is a series of a Delaware statutory trust and the AB Fund is a series of a Massachusetts business trust. The federal law governing mutual funds applies to both Funds. However, there are differences between Delaware state law and Massachusetts state law. The following is a summary of certain differences between Delaware statutory trusts and Massachusetts business trusts. A fund organized as a series of a Massachusetts business trust is governed by its declaration of trust or similar instrument. Massachusetts law allows the trustees of a business trust to set the terms of a fund's governance in its declaration. All power and authority to manage the fund and its affairs generally reside with the trustees, and shareholder voting and other rights are limited to those provided to the shareholders in the declaration. The flexibility inherent in a Massachusetts business trust has led to it becoming a common form of organization for mutual funds. That flexibility also means that the Massachusetts business trust law may be open to interpretation although, in resolving such matters, courts may look by analogy to Massachusetts corporate law. A fund organized as a Delaware statutory trust, on the other hand, is governed both by the Delaware Statutory Trust Act (the "Delaware Act") and the fund's governing instrument. For a Delaware statutory trust, unlike a Massachusetts business trust, the law specifically addresses many aspects of corporate governance. The body of Delaware law on the topic is consequently more detailed than in Massachusetts. This detail provides somewhat clearer guidelines as to the rights and obligations of the trust, trustees, and shareholders. Under the Delaware Act, shareholders generally are shielded from personal liability for the trust's debts or obligations to the same extent a shareholder is shielded from a corporation's debts. Shareholders of a Massachusetts business trust, on the other hand, are shielded only to the extent provided in the declaration of trust. Under the SGA Trust Instrument, no shareholder of the SGA Fund shall be personally liable for the debts, liabilities, obligations and expenses incurred by, contracted for, or otherwise existing with respect to, the Trust or by or on behalf of any of its series. The SGA Fund is required to indemnify shareholders and former shareholders against losses and expenses arising from any personal liability for any obligation of the SGA Fund solely by reason of being or having been a shareholder of the SGA Fund and not because of his or her acts or omissions or for some other reason. Under the AB Declaration of Trust, any shareholder or former shareholder of the AB Fund shall not be held to be personally liable for any obligation or liability of the AB Trust solely by reason of being or having been a shareholder. The AB Fund is required to indemnify shareholders and former shareholders against losses and expenses incurred in connection with proceedings relating to his or her being or having been a shareholder of the AB Fund and not because of his or her acts or omissions. Both a Delaware statutory trust and a Massachusetts business trust can limit a trustee's personal liability in the declaration of trust. The SGA Trust Instrument provides that no Trustee of the Trust will be subject to any personal liability in connection with the assets or affairs of the Trust or any of its series, except for liability arising from his own willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office and in 31 addition, provides for indemnification by the Trust of the Trustees against liability and expenses reasonably incurred in connection with the defense or disposition of any action, suit or other proceeding in which the Trustee may be involved as a party or otherwise by virtue of having been a Trustee. The AB Declaration of Trust contains similar provisions. The 1940 Act currently provides that no fund officer or director shall be protected from liability to the fund or shareholders for misfeasance, bad faith, gross negligence, or reckless disregard of the duties of office. Neither a Delaware statutory trust nor a Massachusetts business trust is required to hold shareholder meetings or get shareholder approval for certain actions unless the declaration of trust requires it. The SGA Trust Instrument provides for shareholder voting for the election or removal of Trustees; with respect to the approval or termination in accordance with the 1940 Act of any agreement as to which shareholder approval is required by the 1940 Act; with respect to certain reorganizations of the Trust or any of its series; with respect to certain amendments of the SGA Trust Instrument; as to whether or not a court action, proceeding or claim should or should not be brought or maintained derivatively or as a class action on behalf of the Trust or any of its series, or their shareholders in certain instances; and as otherwise required by the 1940 Act or other applicable laws. The AB Declaration of Trust contains similar provisions. Board of Trustees.The trustees of the Trust are different from the trustees of the AB Trust.The SGA Fund’s Board has five trustees, two of whom are “interested persons,” as that term is defined under the 1940 Act, of the Trust.For more information, refer to the Statement of Additional Information dated February 1, 2013 for the SGA Fund, which is incorporated by reference into this Proxy Statement. The AB Board has ten trustees, two of whom are deemed “interested persons” of the AB Trust.For more information, refer to the Statement of Additional Information to this Proxy Statement, which is incorporated by reference into this Proxy Statement. The officers of the Trust are also different from the officers of the AB Trust. Classes.The SGA Fund offers one class of shares.The AB Fund is a separate series of the AB Trust that is expected to offer A Class, C Class, Y Class, Institutional Class and Investor Class shares. If the Reorganization is consummated, shareholders of the SGA Fund will receive Institutional Class shares of the AB Fund in the Reorganization. Nothing contained herein shall be construed as an offer to purchase or otherwise acquire any other class of shares of the AB Fund.The AB Board has reserved the right to create and issue additional classes of the AB Fund following the Reorganization.Each share of a series or class represents an equal proportionate interest in that series or class with each other share of that series or class.Shares of each series or class generally vote together on fund- or trust-wide matters, except when required under federal securities laws to vote separately on matters that only affect a particular class, such as the approval of a distribution plan for a particular class. 32 5. CAPITALIZATION The capitalization of the SGA Fund as of August 31, 2013, and the AB Fund’s pro forma combined capitalization as of that date after giving effect to the Reorganization are as follows: (unaudited) SGA Fund Shares Pro forma AB Fund Institutional Class Net Assets Shares Outstanding Net Asset Value per Share K. ADDITIONAL INFORMATION ABOUT THE AB FUND 1.INVESTMENT ADVISER AND SUB-ADVISER The Manager, located at 4151 Amon Carter Boulevard, MD 2450, Fort Worth, Texas 76155, is the AB Fund’s investment adviser.The Manager is a wholly owned subsidiary of Lighthouse Holdings, Inc. (“Lighthouse”).Lighthouse is indirectly majority-owned by investment funds affiliated with Pharos Capital Group, LLC and TPG Capital, L.P.The Manager was organized in 1986 to provide investment management, advisory, and administrative services. The Manager is registered as an investment adviser under the Investment Advisers Act of 1940. The Manager is not registered as a commodity pool operator (“CPO”) with respect to the AB Fund in reliance on the delayed compliance date provided by No-Action Letter 12-38 of the Division of Swap Dealer and Intermediary Oversight (“Division”) of the Commodity Futures Trading Commission (“CFTC”). Pursuant to this letter, the Manager is not required to register as a CPO, or rely on an exemption from registration, until six months from the date the Division issues revised guidance on the application of the calculation of the de minimis thresholds in the context of the CPO exemption in CFTC Regulation 4.5 (the “Deadline”). Prior to the Deadline, the Manager will determine whether it must register as a CPO or whether it may rely on an exemption or exclusion from registration with respect to the AB Fund. The Manager is paid a management fee as compensation for providing investment advisory fees and for providing the AB Trust with advisory and asset allocation services. Pursuant to a management agreement, the Manager provides the AB Trust with a continuous investment program for each series of the AB Trust and oversees the performance of functions delegated to any sub-adviser.Pursuant to a sub-advisory agreement, the Sub-Adviser has discretion to purchase and sell securities of the AB Fund’s assets in accordance with the AB Fund’s objectives, policies, restrictions and more specific strategies provided by the Manager. The AB Fund’s management agreement with the Manager provides for the AB Fund to pay the Manager an annualized management fee that is calculated and accrued daily equal to 33 0.05% of the net assets of the AB Fund.In addition, the AB Fund has agreed to pay an annualized advisory fee to the Sub-Adviser according to the following schedule: Up to $100 million 0.45 of 1% Between $100 million and up to $1 billion 0.40 of 1% Over $1 billion 0.35 of 1% The Manager also may receive up to 25% of the net monthly income generated from the AB Fund’s securities lending activities as compensation for oversight of the AB Fund’s securities lending program, including the securities lending agent, Brown Brothers Harriman & Co. Currently, the Manager receives 10% of such income.The SEC has granted exemptive relief that permits the AB Fund to invest cash collateral received from securities lending transactions in shares of one or more private or registered investment companies managed by the Manager. Pursuant to an administration agreement, the Manager provides the AB Trust with office space, office equipment and personnel necessary to manage and administer the AB Trust’s operations. This includes: ● complying with reporting requirements; ● corresponding with shareholders; ● maintaining internal bookkeeping, accounting and auditing services and records; and ● supervising the provision of services to the AB Trust by third parties. The administration agreement provides for the Manager to receive an administrative services fee for providing administrative and management services (other than investment advisory services).The administrative services fee for the AB Fund is equal to 0.30% of the net assets of the Institutional Class. The AB Fund is responsible for expenses not otherwise assumed by the Manager, including the following: audits by independent auditors; transfer agency, custodian, fund accounting, dividend disbursing agent and shareholder recordkeeping services; taxes, if any, and the preparation of the AB Fund’s tax returns; interest; costs of Trustee and shareholder meetings; printing and mailing prospectuses and reports to existing shareholders; fees for filing reports with regulatory bodies and the maintenance of the AB Fund’s existence; legal fees; fees to federal and state authorities for the registration of shares; fees and expenses of Trustees; insurance and fidelity bond premiums; fees paid to consultants providing reports regarding adherence by the Sub-Adviser to the investment style of the AB Fund; fees paid for brokerage commission analysis for the purpose of monitoring best execution practices of the Sub-Adviser; and any extraordinary expenses of a nonrecurring nature. The AB Fund’s assets may be allocated among one or more additional sub-advisers in the future by the Manager.Pursuant to an exemptive order issued by the SEC, the Manager is 34 permitted, subject to certain conditions, to enter into new or modified investment advisory agreements with existing or new sub-advisers without approval of the AB Fund’s shareholders, but subject to approval of the AB Board.The prospectus will be supplemented if additional sub-advisers are retained or the contract with any existing sub-adviser is materially changed. The AB Fund’s advisory arrangements are set forth above. The Sub-Adviser is a Delaware limited partnership.The Sub-Adviser provides investment advisory services to the SGA Fund and the accounts of institutional and individual clients, private investment companies and mutual funds. The Sub-Adviser was established in 2003 and had approximately $5.3 billion of assets under management as of June 30, 2013. The SAI to this Proxy Statement, which is incorporated by reference into this Proxy Statement, provides additional information about each portfolio manager’s compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the SGA Fund. 2.OTHER SERVICE PROVIDERS Foreside Fund Services, LLC (the “Distributor”), located at Three Canal Plaza, Suite 100, Portland, Maine 04101, is the distributor and principal underwriter of the AB Fund’s shares.Pursuant to a Sub-Administration Agreement between the Distributor and the Manager, the Distributor receives a fee from the Manager for providing administrative services in connection with the marketing and distribution of shares of the series of the AB Trust (including the AB Fund) and the American Beacon Select Funds. 3.TAX CONSIDERATIONS The AB Fund intends to make annual distributions that may be taxed to its shareholders as ordinary income, qualified dividend income or long-term capital gain.For a discussion of relevant tax matters please refer to Appendix C to this Proxy Statement. 4.PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the AB Fund through a broker-dealer or other financial intermediary (such as a bank), the AB Fund and its related companies may pay the intermediary for the sale of AB Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the AB Fund over another investment.Ask your salesperson or visit your financial intermediary’s internet site for more information. 35 II.VOTING INFORMATION A. RECORD DATE, VOTING RIGHTS AND VOTE REQUIRED Proxies are being solicited from the shareholders of the SGA Fund by the Board for the Special Meeting to be held on September 27, 2013, at 2:00 p.m. Eastern time at principal executive offices of the Sub-Adviser located at 301 Tresser Boulevard, Suite 1310, Stamford, CT 06901, or at such later time made necessary by adjournment.Unless revoked, all valid proxies will be voted in accordance with the specification thereon or, in the absence of specifications, “FOR” approval of the Plan. The Board has fixed the close of business on September 4, 2013 (the “Record Date”) as the record date for the determination of shareholders entitled to notice of and to vote at the Meeting and any adjournments thereof.Shareholders of record as of the Record Date will be entitled to one vote for each share held and to a proportionate fractional vote for each fractional share held.As of the Record Date, the total number of issued and outstanding shares of beneficial interest of shares of the SGA Fund was 330,543.861.Shareholders of record who own five percent or more of the SGA Fund as of the Record Date are set forth on Appendix B to this Proxy Statement.Approval of the Reorganization will require the affirmative vote in favor of the Reorganization by at least a majority of the outstanding shares of the SGA Fund and at least 75% of the voted shares. B.HOW TO VOTE You may vote in one of two ways: ● complete and sign the enclosed proxy ballot and mail it via FedEx to us in the prepaid return FedEx envelope (if mailed in the United States); or ● vote via fax at 781-633-4036. C.PROXIES All proxies solicited by the Board that are properly executed and received by the Secretary prior to the Special Meeting, and are not revoked, will be voted at the Special Meeting. A proxy with respect to shares held in the name of two or more persons is valid if executed by any one of them unless at or prior to its use the SGA Fund receives written notification to the contrary from any one of such persons.Shares represented by such proxies will be voted in accordance with the instructions thereon. If no specification is made on a proxy, it will be voted FOR the matters specified on the proxy.All shares that are voted and votes to ABSTAIN will be counted towards establishing a quorum, as will broker non-votes.Broker non-votes are shares for which the beneficial owner has not voted and the broker holding the shares does not have discretionary authority to vote on the particular matter. You may revoke a proxy once it is given.If you desire to revoke a proxy, you must submit a subsequent later dated proxy or a written notice of revocation to the SGA Fund.You 36 may also give written notice of revocation in person at the Special Meeting.Attendance by a shareholder at the Special Meeting does not, by itself, revoke a proxy. D.QUORUM AND ADJOURNMENTS One-third, or thirty-three and one-third percent (331/3%), of the outstanding shares of the SGA Fund that are entitled to vote will be considered a quorum for the transaction of business.If a quorum of shareholders of the SGA Fund is not present at the Special Meeting, or if a quorum is present but sufficient votes to approve the Reorganization described in this Proxy Statement are not received, the persons named as proxies may, but are under no obligation to, propose one or more adjournments of the Special Meeting of the SGA Fund to permit further solicitation of proxies.Any business that might have been transacted at the Special Meeting with respect to the SGA Fund may be transacted at any such adjourned session(s) at which a quorum is present.The persons designated as proxies may use their discretionary authority to vote as instructed by management of the SGA Fund on questions of adjournment and on any other proposals raised at the Special Meeting to the extent permitted by the SEC’s proxy rules, including proposals for which timely notice was not received, as set forth in the SEC’s proxy rules. E. EFFECT OF ABSTENTIONS AND BROKER “NON-VOTES” All proxies voted, including abstentions and broker non-votes (shares held by brokers or nominees which the underlying holder has not voted and for which the broker does not have discretionary authority to vote), will be counted toward establishing a quorum.In addition, under the rules of the New York Stock Exchange, if a broker has not received instructions from beneficial owners or persons entitled to vote and the proposal to be voted upon may “affect substantially” a shareholder’s rights or privileges, the broker may not vote the shares as to that proposal even if it has discretionary voting power.As a result, these shares also will be treated as broker non-votes for purposes of proposals that may “affect substantially” a shareholder’s rights or privileges (but will not be treated as broker non-votes for other proposals, including adjournment of the Special Meeting). Abstentions and broker non-votes will be treated as shares voted against a proposal.Treating broker non-votes as votes against a proposal can have the effect of causing shareholders who choose not to participate in the proxy vote to prevail over shareholders who cast votes or provide voting instructions to their brokers or nominees. In order to prevent this result, the SGA Fund may request that selected brokers or nominees refrain from returning proxies on behalf of shares for which voting instructions have not been received from beneficial owners or persons entitled to vote.The SGA Fund also may request that selected brokers or nominees return proxies on behalf of shares for which voting instructions have not been received if doing so is necessary to obtain a quorum.Abstentions and broker non-votes will not be voted “FOR” or “AGAINST” any adjournment. 37 F. SOLICITATION OF PROXIES The SGA Fund expects that the solicitation of proxies will be primarily by mail and telephone. The solicitation also may include facsimile, Internet or oral communications by certain employees of SGA, who will not be paid for these services.The Manager and SGA will bear the costs of the Special Meeting, including legal costs, and other expenses incurred in connection with the solicitation of proxies. III.OTHER INFORMATION A. OTHER BUSINESS The Board knows of no other business to be brought before the Special Meeting.If any other matters come before the Special Meeting, the Board intends that proxies that do not contain specific restrictions to the contrary will be voted on those matters in accordance with the judgment of the persons named in the enclosed proxy card. B. NEXT MEETING OF SHAREHOLDERS The SGA Fund does not hold regular meetings of shareholders.Shareholders wishing to submit proposals for inclusion in a proxy statement for a subsequent meeting of shareholders should send their written proposals to Joy Ausili, Secretary of the Trust, 803 W. Michigan Street, Milwaukee, Wisconsin 53233.Proposals must be delivered to the Secretary of the Trust not later than the tenth day following the day on which public announcement of the date of the Special Meeting was first made by the Trust.Such shareholder’s proposal shall set forth (a) a brief description of the business desired to be brought before the Special Meeting, the reasons for conducting such business at the Special Meeting and any material interest in such business of such shareholder and of the beneficial owner, if any, on whose behalf the proposal is made, and (b) as to the shareholder submitting the proposal and the beneficial owner, if any, on whose behalf the proposal is made, (i) the name and address of such shareholder, as they appear on the books of the Trust, and of such beneficial owner and (ii) the number of shares of each class of shares of the SGA Fund which are owned beneficially and of record by such shareholder and such beneficial owner. Timely submission of a proposal does not necessarily mean that the proposal will be included. C. LEGAL MATTERS Certain legal matters concerning the issuance of shares of the AB Fund in connection with the Reorganization and the tax consequences of the Reorganization will be passed upon by K&L Gates LLP. D. INFORMATION FILED WITH THE SEC The Trust and the AB Trust are subject to the information requirements of the Securities Exchange Act of 1934 and the 1940 Act and in accordance therewith, file reports and other 38 information, including proxy materials and charter documents, with the SEC.Reports, proxy statements, registration statements and other information filed by the Trust may be inspected without charge and copied at the public reference facilities maintained by the SEC at treet, N.E., Washington, DC 20549, and at the following regional offices of the SEC: Northeast Regional Office, 3 World Financial Center, Suite 400, New York, New York 10281; Southeast Regional Office, 801 Brickell Avenue, Suite 1800, Miami, Florida 33131; Midwest Regional Office, 175 West Jackson Boulevard, Suite 900, Chicago, Illinois 60604; Central Regional Office, 1801 California Street, Suite 1500, Denver, Colorado 80202; and Pacific Regional Office, 5670 Wilshire Boulevard, Suite 1100, Los Angeles, California 90036. Copies of such materials may also be obtained from the Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, Washington, DC 20549 at prescribed rates. By Order of the Board of Trustees of Investment Managers Series Trust, /s/ Joy Ausili Joy Ausili Secretary September 16, 2013 39 APPENDIX A FORM OF AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION THIS AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION (“Agreement”) is made as of , 2013, among AMERICAN BEACON FUNDS, a Massachusetts business trust, with its principal place of business at 4151 Amon Carter Boulevard, Fort Worth, Texas76155 (“New Trust”), on behalf of American Beacon SGA Global Growth Fund, a segregated portfolio of assets (“series”) thereof (“New Fund”), INVESTMENT MANAGERS SERIES TRUST, a Delaware statutory trust, with its principal place of business at 803 West Michigan Street, Milwaukee, Wisconsin53233 (“Old Trust”), on behalf of its SGA Global Growth Fund series (“Old Fund”), and, solely for purposes of paragraph 6, AMERICAN BEACON ADVISORS, INC., New Trust’s investment manager (“AmBeacon Manager”), and SUSTAINABLE GROWTH ADVISERS, LP, Old Fund’s investment adviser and New Fund’s investment sub-adviser (“SGA”).(Each of New Trust and Old Trust is sometimes referred to herein as an “Investment Company,” and each of New Fund and Old Fund is sometimes referred to herein as a “Fund.”)Notwithstanding anything to the contrary contained herein, (1)all agreements, covenants, representations, warranties, actions, and obligations of and by each Fund, and of and by the Investment Company of which that Fund is a series, on its behalf, shall be the agreements, covenants, representations, warranties, actions, and obligations of that Fund only, (2)all rights and benefits created hereunder in favor of a Fund shall inure to and be enforceable by the Investment Company of which that Fund is a series on that Fund’s behalf, and (3)in no event shall any other series of an Investment Company or the assets thereof be held liable with respect to the breach or other default by a Fund or Investment Company of its agreements, covenants, representations, warranties, actions, and obligations set forth herein. Each Investment Company wishes to effect a reorganization described in section 368(a)(1)(F) of the Internal Revenue Code of 1986, as amended (“Code”) (all “section” references are to the Code, unless otherwise noted), and intends this Agreement to be, and adopts it as, a “plan of reorganization” within the meaning of the regulations under the Code (“Regulations”).The reorganization will involve Old Fund’s changing its identity, form, and place of organization by converting from a series of a Delaware statutory trust to a series of a Massachusetts business trust by (1)transferring all its assets to New Fund (which is being established solely for the purpose of acquiring those assets and continuing Old Fund’s business) in exchange solely for voting shares of beneficial interest (“shares”) in New Fund and New Fund’s assumption of all of Old Fund’s liabilities, (2)distributing those shares pro rata to Old Fund’s shareholders in exchange for their shares therein and in complete liquidation thereof, and (3)terminating Old Fund, all on the terms and conditions set forth herein (all the foregoing transactions being referred to herein collectively as the “Reorganization”). Each Investment Company’s board of trustees (each, a “Board”), in each case including a majority of its members who are not “interested persons” (as that term is defined in the Investment Company Act of 1940, as amended (“1940 Act”)) (“Non-Interested Persons”) of either Investment Company, (1)has duly adopted and approved this Agreement and the transactions contemplated hereby, (2)has duly authorized performance thereof on its Fund’s A-1 behalf by all necessary Board action, and (3)has determined that participation in the Reorganization is in the best interests of the Fund that is a series thereof and, in the case of Old Fund, that the interests of the existing shareholders thereof will not be diluted as a result of the Reorganization. Old Fund currently offers a single class of shares (“Old Fund Shares”).New Fund will have five classes of shares, including one class designated Institutional Class shares (“New Fund Shares”); New Fund’s other classes of shares (designated AClass shares, CClass shares, YClass shares, and Investor Class shares) will not be involved in the Reorganization and thus are not included in the term “New Fund Shares.”The Old Fund Shares have characteristics substantially similar to the New Fund Shares.Immediately following the Closing, the only issued and outstanding shares of New Fund will be the New Fund Shares. In consideration of the mutual promises contained herein, the Investment Companies agree as follows: 1.PLAN OF REORGANIZATIONAND TERMINATION 1.1.Subject to the requisite approval of Old Fund’s shareholders and the terms and conditions set forth herein, Old Fund shall assign, sell, convey, transfer, and deliver all of its assets described in paragraph 1.2 (“Assets”) to New Fund.In exchange therefor, New Fund shall: (a) issue and deliver to Old Fund the number of full and fractional (all references herein to “fractional” shares meaning fractions rounded to the third decimal place) New Fund Shares equal to the number of full and fractional Old Fund Shares then outstanding, and (b) assume all of Old Fund’s liabilities described in paragraph 1.3 (“Liabilities”). Those transactions shall take place at the Closing (as defined in paragraph 2.1). 1.2The Assets shall consist of all assets and property of every kind and nature including all cash, cash equivalents, securities, commodities, futures interests, receivables (including interest and dividends receivable), claims and rights of action, rights to register shares under applicable securities laws, and books and records Old Fund owns at the Effective Time (as defined in paragraph 2.1) and any deferred and prepaid expenses shown as assets on Old Fund’s books at that time; and Old Fund has no unamortized or unpaid organizational fees or expenses that have not previously been disclosed in writing to New Trust. 1.3The Liabilities shall consist of all of Old Fund’s liabilities, debts, obligations, and duties existing at the Effective Time, whether known or unknown, whether or not determinable at the Effective Time, and whether contingent, accrued, or otherwise, excluding Reorganization Expenses (as defined in paragraph 3.1(aa)) borne by SGA and AmBeacon Manager pursuant to paragraph 6.Notwithstanding the foregoing, Old Fund shall endeavor to discharge all its known liabilities, debts, obligations, and duties before the Effective Time. A-2 1.4At or before the Closing, New Fund shall redeem the Initial Share (as defined in paragraph 5.5) for the amount at which it is issued pursuant to that paragraph.At the Effective Time (or as soon thereafter as is reasonably practicable), Old Fund shall distribute all the New Fund Shares it receives pursuant to paragraph 1.1(a) to its shareholders of record determined at the Effective Time (each, a “Shareholder”), in proportion to their Old Fund Shares then held of record and in constructive exchange therefor, and shall completely liquidate.That distribution shall be accomplished by New Trust’s transfer agent’s opening accounts on New Fund’s shareholder records in the Shareholders’ names and transferring those New Fund Shares thereto.Pursuant to that transfer, each Shareholder’s account shall be credited with the number of full and fractional New Fund Shares equal to the number of full and fractional Old Fund Shares that Shareholder holds at the Effective Time.The aggregate net asset value (“NAV”) of New Fund Shares to be so credited to each Shareholder’s account shall equal the aggregate NAV of the Old Fund Shares that Shareholder holds at the Effective Time.All issued and outstanding Old Fund Shares, including any represented by certificates, shall simultaneously be canceled on Old Fund’s shareholder records.New Trust shall not issue certificates representing the New Fund Shares issued in connection with the Reorganization. 1.5Any transfer taxes payable on the issuance and transfer of New Fund Shares in a name other than that of the registered holder on Old Fund’s shareholder records of the Old Fund Shares actually or constructively exchanged therefor shall be paid by the transferee thereof, as a condition of that issuance and transfer. 1.6Any reporting responsibility of Old Fund to a public authority, including the responsibility for filing regulatory reports, tax returns, and other documents with the Securities and Exchange Commission (“Commission”), any state securities commission, any federal, state, and local tax authorities, and any other relevant regulatory authority, is and shall remain its responsibility up to and including the date on which it is terminated, provided, however, that New Fund shall be responsible for filing any tax return for a period that includes any period after the Effective Time. 1.7After the Effective Time, Old Fund shall not conduct any business except in connection with its termination.As soon as reasonably practicable after distribution of the New Fund Shares pursuant to paragraph 1.4, but in all events within six months after the Effective Time, (a)Old Fund shall be terminated as a series of Old Trust and (b)Old Trust shall make all filings and take all other actions in connection therewith necessary and proper to effect that termination. 2.CLOSING AND EFFECTIVE TIME 2.1Unless the Investment Companies agree otherwise, all acts necessary to consummate the Reorganization (“Closing”) shall be deemed to take place simultaneously as of immediately after the close of business (4:00 p.m., Eastern Time) on October 4, 2013 (“Effective Time”).The Closing shall be held at New Trust’s offices or at such other place as to which the Investment Companies agree. 2.2Old Trust shall cause the custodian of Old Fund’s assets (“Old Custodian”) (a)to make Old Fund’s portfolio securities available to New Trust (or to its custodian (“New A-3 Custodian”), if New Trust so directs), for examination, no later than five business days preceding the Effective Time and (b)to transfer and deliver the Assets at the Effective Time to the New Custodian for New Fund’s account, as follows: (1)duly endorsed in proper form for transfer in such condition as to constitute good delivery thereof in accordance with the custom of brokers, (2)by book entry, in accordance with the Old Custodian’s customary practices and any securities depository (as defined in Rule 17f-4 under the 1940 Act) in which Old Fund’s assets are deposited, in the case of Old Fund’s portfolio securities and instruments deposited with those depositories, and (3)by wire transfer of federal funds in the case of cash. Old Trust shall also direct the Old Custodian to deliver at the Closing a certificate of an authorized officer (“Certificate”) (a)stating that pursuant to proper instructions provided to the Old Custodian by Old Trust, the Old Custodian has delivered all of Old Fund’s portfolio securities, cash, and other Assets to the New Custodian for New Fund’s account and (b)attaching a schedule setting forth information (including adjusted basis and holding period, by lot) concerning the Assets.The New Custodian shall certify to New Trust that such information, as reflected on New Fund’s books immediately after the Effective Time, does or will conform to that information as so certified by the Old Custodian. 2.3Old Trust shall deliver, or shall direct its transfer agent to deliver, to New Trust at the Closing a Certificate, certified by Old Trust’s Secretary or Assistant Secretary or by its transfer agent, as applicable, listing (a)the Shareholders’ names and addresses, (b)the number of full and fractional outstanding Old Fund Shares each such Shareholder owns, identifying which shares are represented by outstanding certificates and which by book-entry accounts, (c)the dividend reinvestment elections, if any, applicable to each
